



Exhibit 10(a)
EXECUTION VERSION


FIVE YEAR CREDIT AGREEMENT
dated as of September 27, 2019
among
ILLINOIS TOOL WORKS INC.,
THE LENDERS,
JPMORGAN CHASE BANK, N.A.,
as Agent,
and
CITIBANK, N.A.,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.,
and
CITIBANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners






 

--------------------------------------------------------------------------------






ARTICLE I DEFINITIONS                                1


Section 1.1    Defined Terms                                    1
Section 1.2    Currency Symbols and Definitions                        22
Section 1.3    Interest Rates; LIBOR Notification                        22
Section 1.4    Divisions                                    23


ARTICLE II THE CREDITS                                23


Section 2.1    The Facility                                    23
Section 2.2    Amount of Facility                                23
Section 2.3    Ratable Advances                                24
Section 2.4    Competitive Bid Advances                            26
Section 2.5    Method of Borrowing                                30
Section 2.6    Fees; Reduction and Increase of Aggregate Commitment; Extension
of Termination Date                                        30
Section 2.7    Minimum Amount of Each Advance                        35
Section 2.8    Optional Principal Payments                            35
Section 2.9    Changes in Interest Rate; Alternate Rate of
Interest                35
Section 2.10    Rate After Maturity                                37
Section 2.11    Method of Payment                                37
Section 2.12    Noteless Agreement; Evidence of Indebtedness                38
Section 2.13    Telephonic Notices                                38
Section 2.14    Interest Payment Dates; Interest and Fee Basis                39
Section 2.15    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions                                            39
Section 2.16    Lending Installations                                39
Section 2.17    Non‑Receipt of Funds by the Agent                        40
Section 2.18    Borrowing Subsidiaries                            40
Section 2.19    Market Disruption                                40
Section 2.20    Judgment Currency                                41
Section 2.21    Defaulting Lenders                                41


ARTICLE III YIELD PROTECTION; TAXES                        42


Section 3.1    Yield Protection                                42
Section 3.2    Changes in Capital Adequacy Regulations                    43
Section 3.3    [Reserved]                                    43
Section 3.4    Funding Indemnification                            44
Section 3.5    Withholding of Taxes; Gross-Up                        44
Section 3.6    Mitigation of Additional Costs or Adverse
Circumstances            47
Section 3.7    Lender Statements; Survival of Indemnity                    48




2



--------------------------------------------------------------------------------





ARTICLE IV CONDITIONS PRECEDENT                        49


Section 4.1    Effectiveness                                    49
Section 4.2    Initial Advance to Each Borrowing Subsidiary                50
Section 4.3    Each Advance                                    50


ARTICLE V REPRESENTATIONS AND
WARRANTIES                                        51


Section 5.1    Corporate Existence and Standing                        51
Section 5.2    Authorization and Validity                            51
Section 5.3    No Conflict; Government Consent                        51
Section 5.4    Financial Statements                                52
Section 5.5    Material Adverse Change                            52
Section 5.6    Taxes                                        52
Section 5.7    Litigation                                    52
Section 5.8    Material Subsidiaries                                52
Section 5.9    ERISA                                        52
Section 5.10    Full Disclosure                                53
Section 5.11    Title to Properties                                53
Section 5.12    Patents and Trademarks                            53
Section 5.13    No Defaults                                    53
Section 5.14    Investment Company Act                            53
Section 5.15    Compliance with Environmental Laws                    53
Section 5.16    Regulations U and X                                54
Section 5.17    Contingent Obligations                            54
Section 5.18    Anti-Corruption Laws, Etc                            54
Section 5.19    EEA Financial Institutions                            54


ARTICLE VI COVENANTS                                54


Section 6.1    Financial Reporting                                54
Section 6.2    Use of Proceeds                                55
Section 6.3    Notice of Default                                55
Section 6.4    Corporate Existence                                55
Section 6.5    Taxes                                        56
Section 6.6    Insurance                                    56
Section 6.7    Compliance with Laws                            56
Section 6.8    Inspection                                    56
Section 6.9    Sale of Assets; Merger and Consolidation                    56
Section 6.10    Liens                                        57
Section 6.11    Minimum Interest Coverage Ratio                        58
Section 6.12    Anti-Corruption Laws, Etc                            58




3



--------------------------------------------------------------------------------





ARTICLE VII DEFAULTS                                    58


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES                                            60


Section 8.1    Acceleration                                    60
Section 8.2    Amendments                                    60
Section 8.3    Preservation of Rights                                62


ARTICLE IX GUARANTY                                    63


Section 9.1    Guaranty                                    63
Section 9.2    Waivers                                    63
Section 9.3    Guaranty Absolute                                63
Section 9.4    Subrogation                                    64
Section 9.5    Limitation on Obligations                            64
Section 9.6    Acceleration                                    65
Section 9.7    Termination Date                                65
Section 9.8    Foreign Currency                                65


ARTICLE X GENERAL PROVISIONS                            65


Section 10.1    Survival of Representations                            65
Section 10.2    Governmental Regulation                            66
Section 10.3    Headings                                    66
Section 10.4    Entire Agreement                                66
Section 10.5    Several Obligations; Benefits of this
Agreement                66
Section 10.6    Expenses; Indemnification                            66
Section 10.7    Numbers of Documents                            67
Section 10.8    Accounting                                    67
Section 10.9    Severability of Provisions                            68
Section 10.10    Nonliability of Lenders                            68
Section 10.11    Confidentiality                                68
Section 10.12    Material Non-Public Information                        69
Section 10.13    Nonreliance                                    69
Section 10.14    Disclosure                                    69
Section 10.15    USA Patriot Act                                69
Section 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    70
Section 10.17    No Fiduciary Duty                                70
Section 10.18    Existing Credit Agreement                            71
Section 10.19    Interest Rate Limitation                            71
Section 10.20    Acknowledgement Regarding Any Supported QFCs                71




4



--------------------------------------------------------------------------------





ARTICLE XI THE AGENT                                    72


ARTICLE XII SETOFF; RATABLE
PAYMENTS                                            77


Section 12.1    Setoff                                        77
Section 12.2    Ratable Payments                                77


ARTICLE XIII BENEFIT OF AGREEMENT; PARTICIPATIONS;
ASSIGNMENTS                                        78


Section 13.1    Successors and Assigns                            78
Section 13.2    Participations                                    78
Section 13.3    Assignments                                    80
Section 13.4    Dissemination of Information                            81
Section 13.5    Tax Treatment                                    81


ARTICLE XIV NOTICES; ELECTRONIC
PLATFORMS                                        82


Section 14.1    Notices                                    82
Section 14.2    Change of Address                                82
Section 14.3    Electronic Platforms                                82


ARTICLE XV COUNTERPARTS                                83


ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL                                            83


Section 16.1    CHOICE OF LAW                                83
Section 16.2    CONSENT TO JURISDICTION                        84
Section 16.3    WAIVER OF JURY TRIAL                            84






5



--------------------------------------------------------------------------------





SCHEDULES


SCHEDULE I        --    Euro-Currency Payment Offices of the Agent


SCHEDULE II    --    Lenders’ Commitments


SCHEDULE III    --    Pricing Schedule


EXHIBITS


EXHIBIT A-1    --    Ratable Note


EXHIBIT A-2    --    Competitive Bid Note


EXHIBIT B-1    --    Form of Company Opinion


EXHIBIT B-2    --    Form of Subsidiary Opinion


EXHIBIT C    --    Form of Ratable Borrowing Notice


EXHIBIT D    --    Competitive Bid Quote Request


EXHIBIT E    --    Invitation for Competitive Bid Quotes


EXHIBIT F    --    Competitive Bid Quote


EXHIBIT G    --    Assignment and Assumption Agreement


EXHIBIT H    --    Form of Assumption Letter


EXHIBIT I    --    Compliance Certificate


EXHIBIT J    --    Lender Assumption Agreement


EXHIBIT K    --    Form of U.S. Tax Compliance Certificate






6



--------------------------------------------------------------------------------






FIVE YEAR CREDIT AGREEMENT


This Five Year Credit Agreement, dated as of September 27, 2019, is among
Illinois Tool Works Inc., any Borrowing Subsidiaries which may become a party
hereto from time to time, the Lenders, JPMorgan Chase Bank, N.A., a national
banking association having its principal office in New York, New York, as Agent,
and Citibank, N.A., as Syndication Agent.


RECITALS


WHEREAS, the Company has requested the Lenders to make financial accommodations
to it in the aggregate principal amount of up to $2,500,000,000 (with provisions
herein allowing for an increase in the aggregate principal amount to up to
$4,500,000,000), the proceeds of which the Company and certain of its
subsidiaries will use to refinance the Existing Credit Agreement and for general
corporate needs, including, without limitation, Acquisitions by the Company and
its subsidiaries; and


WHEREAS, the Lenders are willing to extend such financial accommodations on the
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company, the Lenders and the Agent agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1    Defined Terms. As used in this Agreement:


“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/100 of 1%) offered by such Lender and accepted
by a Borrower pursuant to Section 2.4.


“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Borrower at the same time and for the same Absolute Rate Interest Period.


“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.4.


“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance
or an Absolute Rate Loan, a period of not less than 30 and not more than 270
days commencing on a Business Day selected by the applicable Borrower pursuant
to this Agreement. If such Absolute Rate Interest Period would end on a day
which is not a Business Day, such Absolute Rate Interest Period shall end on the
next succeeding Business Day.







--------------------------------------------------------------------------------





“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least 25% (i) (in number of votes) of the equity
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or (ii) (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance for any
Eurocurrency Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) if denominated in Dollars,
(i) the LIBO Rate for such Eurocurrency Interest Period multiplied by (ii) the
Statutory Reserve Rate, and (b) if denominated in another Agreed Currency, the
LIBO Rate for such Eurocurrency Interest Period.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.


“Advance” means a Ratable Advance or a Competitive Bid Advance.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.


“Agent” means JPMorgan, in its capacity as contractual representative of the
Lenders pursuant to Article XI, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article XI; provided, that
JPMorgan shall be permitted to employ any of its Affiliates, including but not
limited to, J.P. Morgan Europe Limited, as a contractual representative of the
Lenders with respect to Agreed Currencies other than Dollars.


“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.


“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, Australian Dollars, British Pounds Sterling, Canadian
Dollars, Japanese Yen, and the Euro, and (c) any other Eligible Currency which
the Company requests the Agent to include as an Agreed Currency hereunder and
which is acceptable to the Agent and all of the Lenders. For the purposes of
this definition, each of the specific currencies referred to in clause (b) above
shall mean


Page 2



--------------------------------------------------------------------------------





and be deemed to refer to the lawful currency of the jurisdiction referred to in
connection with such currency, e.g., “Australian Dollars” means the lawful
currency of Australia.
 
“Agreement” means this Five Year Credit Agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time.


“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time in the United States.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.9.2(b), then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1%, such rate shall be deemed to be 1% for purposes of this Agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates concerning or relating
to bribery or corruption.


“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules related to
terrorism financing, money laundering, any predicate crime to money laundering
or any financial record keeping, including any applicable provision of the USA
Patriot Act and The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959).


“Applicable Commitment Fee Rate” means the percentage rate per annum which is
applicable to the Commitment Fee as set forth on the Pricing Schedule.


“Approved Electronic Platform” is defined in Section 11.2(a).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means, collectively, JPMorgan and Citibank, N.A. and their
successors, in their capacity as Joint Lead Arrangers and Joint Bookrunners.




Page 3



--------------------------------------------------------------------------------





“Article” means an Article of this Agreement unless another document is
specifically referenced.


“Assuming Lender” means a bank or other entity that (a) is not an Ineligible
Institution, (b) has been consented to by the Agent (which consent shall not be
unreasonably withheld or delayed) and (c) becomes a Lender pursuant to Section
2.6(c) or 2.6(d).


“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit H hereto pursuant to which such
Subsidiary agrees to become a “Borrowing Subsidiary” and agrees to be bound by
the terms and conditions hereof.


“AUD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for bills of exchange with a tenor equal to the relevant period displayed
on page BBSY of the Reuters screen (or, in the event such rate does not appear
on a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the Agent in
its reasonable discretion) at or about 10:30 a.m. (Melbourne, Australia time) on
the Quotation Day for such Interest Period.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.




Page 4



--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means the Company or any Borrowing Subsidiary and “Borrowers” means,
collectively, the Company and each Borrowing Subsidiary.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” means a Competitive Bid Borrowing Notice or a Ratable
Borrowing Notice, as the context may require.


“Borrowing Subsidiary” means any Subsidiary duly designated by the Company
pursuant to Section 2.18 hereof to request Advances hereunder, which Subsidiary
shall have delivered to the Agent an Assumption Letter in accordance with
Section 2.18.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Advance for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency and, if the Advance
which is the subject of a borrowing, payment or rate selection is denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro.


“Capitalized Lease” means any lease the obligation for Rentals with respect to
which is required to be capitalized on a balance sheet of the lessee in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.




Page 5



--------------------------------------------------------------------------------





“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion) at or about 10:15 a.m. (Toronto, Ontario
time) on the Quotation Day for such Interest Period.


“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the United States Securities
and Exchange Commission thereunder as in effect on the date hereof) of fifty
percent (50%) or more of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Company.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.


“Charges” is defined in Section 10.19.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means (a) with respect to each Lender party hereto as of the
Execution Date, the obligation of such Lender to make Ratable Loans not
exceeding the amount set forth on Schedule II hereto, and (b) with respect to
each Lender that becomes a Lender after the Execution Date, the obligation of
such Lender to make Ratable Loans not exceeding the amount set forth opposite
its signature on the signature page to the Assignment and Acceptance or in the
Assumption Agreement, in each case as it may be modified as a result of any
assignment that has become effective pursuant to Section 13.3.3 or as otherwise
modified from time to time pursuant to the terms hereof.


“Commitment Date” is defined in Section 2.6(c)(i).


“Commitment Fee” is defined in Section 2.6(a)(i).


Page 6



--------------------------------------------------------------------------------





“Commitment Increase” is defined in Section 2.6(c)(i).


“Communications” is defined in Section 11.2.


“Company” means Illinois Tool Works Inc., a Delaware corporation, and its
successors and assigns.


“Competitive Bid Advance” means a borrowing hereunder made by some or all of the
Lenders on the same Borrowing Date and consisting of the aggregate amount of the
several Competitive Bid Loans of the same Type and for the same Interest Period.


“Competitive Bid Borrowing Notice” is defined in Section 2.4.6.


“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.


“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurocurrency Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Adjusted LIBO Rate.


“Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.12 to evidence its Competitive Bid Loans in the
form of Exhibit A-2 hereto.


“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit F hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.4.4.


“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit D hereto completed and delivered by the
Borrower to the Agent in accordance with Section 2.4.2.


“Computation Date” is defined in Section 2.2.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Total Interest Expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such


Page 7



--------------------------------------------------------------------------------





Consolidated Net Income, any extraordinary gains for such period, all determined
on a consolidated basis in accordance with Agreement Accounting Principles.


“Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries on a consolidated basis (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or other similar obligation; provided that any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or advances actually paid in the relevant
period to such parent or any Wholly-Owned Subsidiary of such parent), cumulative
net income from continuing operations earned during such period as determined in
accordance with Agreement Accounting Principles.


“Consolidated Subsidiary” means at any time any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
time in accordance with Agreement Accounting Principles.


“Consolidated Total Assets” means, as of any date of determination, the total of
all assets which would appear on a consolidated balance sheet of the Company and
its Subsidiaries prepared as of such date in accordance with Agreement
Accounting Principles (with inventory being valued at the lower of cost or
market) as reflected in the financial statements most recently delivered by the
Company pursuant to Section 6.1(a) or (b).


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.3.4.


“Covered Entity” means any of the following:


(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);



(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or



(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).



“Covered Party” is defined in Section 10.20.


“Default” means an event described in Article VII.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


Page 8



--------------------------------------------------------------------------------







“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Specified Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become the subject of a (I)
Bankruptcy Event or (II) Bail-in Action.


“Designated Person” means any Person listed on a Sanctions List.


“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Agreed Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Agreed Currency last provided (either by publication or otherwise provided to
the Agent) by the applicable Thomson Reuters Corp., Refinitiv, or any successor
source thereto (“Reuters”) on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the Agreed
Currency, as provided by such other publicly available information service which
provides that rate of exchange at such time in place of Reuters chosen by the
Agent in its reasonable discretion (or if such service ceases to be available or
ceases to provide such rate of exchange, the equivalent of such amount in
dollars as determined by the Agent using any method of determination it deems
appropriate in its reasonable discretion) and (c) if such amount is denominated
in any other currency, the equivalent of such amount in dollars as determined by
the Agent using any method of determination it deems appropriate in its
reasonable discretion.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.




Page 9



--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, or Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Equivalent may be readily calculated. If, after the designation by the Lenders
of any currency as an Agreed Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (z) in the determination of the Agent, a Dollar Equivalent of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.


“Eurocurrency Advance” means a Eurocurrency Ratable Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.




Page 10



--------------------------------------------------------------------------------





“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.4.


“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Loan made
by a given Lender for the relevant Eurocurrency Interest Period, the sum of (a)
the Adjusted LIBO Rate applicable to such Interest Period, plus (b) the
Competitive Bid Margin offered by such Lender and accepted by the Borrower.


“Eurocurrency Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurocurrency Bid Rate.


“Eurocurrency Bid Rate Loan” means a Competitive Bid Loan which bears interest
at a Eurocurrency Bid Rate.


“Eurocurrency Interest Period” means with respect to any Eurocurrency Advance
(a) in a LIBOR Quoted Currency, the period commencing on the date of such
Advance and ending on the corresponding calendar day one week thereafter or on
the numerically corresponding day in the calendar month that is one, two (other
than with respect to Advances denominated in Euros), three or six months
thereafter, as the Company may elect, (b) with respect to any Advance in AUD,
the period commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Company may elect; and (c) with respect to any
Advance in CAD, the period commencing on the date of such Advance and ending on
the corresponding calendar day one week thereafter or on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Advance only, such next succeeding Business Day would fall in the
next calendar week or the next calendar month, as applicable, in which case such
Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Advance that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Advance.


“Eurocurrency Loan” means a Eurocurrency Ratable Loan or Eurocurrency Bid Rate
Loan, or both as the context may require.


“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency in Schedule I
hereto or such other office, branch, affiliate or correspondent bank of the
Agent as it may from time to time specify to the Company and each Lender as its
Eurocurrency Payment Office.
 


Page 11



--------------------------------------------------------------------------------





“Eurocurrency Ratable Advance” means a Ratable Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.3.


“Eurocurrency Ratable Loan” means a Ratable Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.3.


“Eurocurrency Rate” means, with respect to a Eurocurrency Ratable Advance for
the relevant Eurocurrency Interest Period, the sum of the Adjusted LIBO Rate
applicable to such Eurocurrency Interest Period plus the LIBOR Market Rate
Spread.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 3.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.5, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(f) and (d)
any withholding Taxes imposed under FATCA.


“Execution Date” means September 27, 2019.


“Exhibit” refers to an Exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Agreement” means that certain Five Year Credit Agreement dated
as of May 9, 2016 among the Company, the lenders named therein and JPMorgan
Chase Bank, N.A., as agent, in each case, as the same has been amended,
restated, supplemented or otherwise modified from time to time.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the


Page 12



--------------------------------------------------------------------------------





Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


“Financial Officer” means the Chief Financial Officer, Chief Accounting Officer,
Controller, Treasurer, Vice President Business Development/Treasury or such
other officer of the Company as may be designated by the Company from time to
time.


“Fixed Rate” means the Eurocurrency Rate, the Eurocurrency Bid Rate or the
Absolute Rate.


“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.


“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.


“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.


“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guaranty” of any Person means any agreement by which such person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, and shall include, without limitation, the
contingent liability of such Person under or in relation to any Letter of
Credit, but shall exclude endorsements for collection or deposit in the ordinary
course of business.




Page 13



--------------------------------------------------------------------------------





“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”


“Increase Date” is defined in Section 2.6(c)(i).


“Increasing Lender” is defined in Section 2.6(c)(i).


“Indebtedness” means, with respect to the Company and each Subsidiary, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) Capitalized Lease Obligations,
and (vi) obligations for which such person is obligated pursuant to a Guaranty
(excluding any Guaranties of obligations included in (i) through (v) above).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Ineligible Institution” means (a) a natural person, (b) the Company or any of
its Affiliates or (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.


“Interest Coverage Ratio” means, for any period, the ratio of (i) Consolidated
EBITDA for such period to (ii) Total Interest Expense for such period.


“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available for the applicable currency that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period for which that LIBO Screen Rate is available for the applicable
currency that exceeds the Impacted Interest Period, in each case, at such time.




Page 14



--------------------------------------------------------------------------------





“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit E hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.4.3.


“IRS” means the United States Internal Revenue Service.


“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association
having its principal office in New York, New York, in its individual capacity,
and its successors.


“Lender Assumption Agreement” is defined in Section 2.6(c)(i)(y).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and any Assuming Lender that becomes party hereto, and their
respective successors and assigns.


“Lending Installation” means any office, branch, subsidiary or affiliate of a
Lender or the Agent.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“LIBO Rate” means, with respect to any Eurocurrency Advance for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Advance for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion) or, with respect to any Non-Quoted Currency and for any applicable
Interest Period, the applicable Local Screen Rate for such Non-Quoted Currency;
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.


“LIBOR Market Rate Spread” means, with respect to each Eurocurrency Ratable
Advance, a percentage rate per annum equal to the Company’s interpolated
five-year credit default swap mid-rate spread (as provided by Markit Group
Limited) for the five-year period beginning on the date on which the LIBOR
Market Rate Spread has most recently been set for such Eurocurrency Ratable
Advance; provided, that the minimum and maximum LIBOR Market Rate Spread shall
be as set


Page 15



--------------------------------------------------------------------------------





forth on the Pricing Schedule. The LIBOR Market Rate Spread will be (a) obtained
by the Agent from the Markit Group Limited website, and (b) set for each
Eurocurrency Ratable Advance two Business Days after delivery of the related
notice of borrowing and at the beginning of each subsequent Interest Period.


“LIBOR Quoted Currency” means USD, EUR, GBP and JPY.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or, in the case of a loan made pursuant to Section 2.3, any
conversion or continuation thereof).


“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.12
and any agreements entered into in connection herewith by a Borrower with or in
favor of the Agent and/or the Lenders, including, in each case of the foregoing,
any amendments, modifications or supplements thereto or waivers thereof.


“Local Screen Rates” mean the AUD Screen Rate and the CDOR Screen Rate.


“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition, or results of operations, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform their
payment obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Agent or the Lenders thereunder.


“Material Subsidiary” means, at any time, any Subsidiary which as of such time
has assets in excess of $50,000,000.


“Maximum Liability” is defined in Section 9.5(a).


“Maximum Rate” is defined in Section 10.19.


“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.


“Non-Consenting Lender” is defined in Section 2.6(d).


“Non-Quoted Currency” means each of AUD and CAD.


“Note” means, collectively, all of the Competitive Bid Notes and all of the
Ratable Notes which may be issued hereunder, and “Note” means any one of the
Notes.




Page 16



--------------------------------------------------------------------------------





“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.


“Original Currency” is defined in Section 2.11(b).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participants” is defined in Section 13.2.1.




Page 17



--------------------------------------------------------------------------------





“Participant Register” is defined in Section 13.2.4.


“Payment Date” means (a) with respect to any Floating Rate Loan, the last day of
each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
borrowing of which such Loan is a part and, in the case of a Eurocurrency
Advance with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the Company or any member of the Controlled
Group may have any liability.


“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“Pricing Schedule” means Schedule III hereto.


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Purchasers” is defined in Section 13.3.1.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


Page 18



--------------------------------------------------------------------------------





“QFC Credit Support” is defined in Section 10.20.


“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, (a) if the applicable currency is GBP, AUD or CAD, the first day of such
Interest Period, (b) if the applicable currency is EUR, two TARGET Days before
the first day of such Interest Period or (c) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless a
different day is generally treated as the rate fixing day by market practice in
the applicable interbank market, as determined by the Agent).


“Ratable Advance” means a borrowing hereunder by a Borrower (a) made by the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Ratable Loans of the same Type and, in the
case of Eurocurrency Ratable Loans, in the same Agreed Currency and for the same
Interest Period.


“Ratable Borrowing Notice” is defined in Section 2.3.3.


“Ratable Loan” means a Loan made by a Lender pursuant to Section 2.3 hereof.


“Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.12 to evidence its Ratable Loans in the form of
Exhibit A-1 hereto.


“Recipient” means, as applicable, (a) the Agent and (b) any Lender.


“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.


“Regulations U and X” means Regulations U and X of the Board as from time to
time in effect and any successor or other regulations or official
interpretations of the Board relating to the extension of credit by banks for
the purpose of purchasing or carrying margin stocks applicable to member banks
of the Federal Reserve System.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
representatives and advisors of such Person and such Person’s Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Rentals” means and includes all fixed rents (including as such all payments
which the lessee is obligated to make to the lessor on termination of the lease
or surrender of the property) payable by the Company or a Subsidiary, as lessee
or sublessee under a lease of real or personal property, but shall be exclusive
of any amounts required to be paid by the Company or a Subsidiary


Page 19



--------------------------------------------------------------------------------





(whether or not designated as rents or additional rents) on account of
maintenance, repairs, insurance, Taxes and similar charges. Fixed rents under
any so‑called, “percentage leases” shall be computed solely on the basis of the
minimum rents, if any, required to be paid by the lessee regardless of sales
volume or gross revenues.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.


“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances.


“Revolving Credit Termination Balance” means, with respect to any Borrower, the
aggregate principal amount of Advances to such Borrower outstanding on the
Termination Date after giving effect to any Advances made or repaid by such
Borrower on such date.


“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and any successor to its rating agency business.


“Sanctioned Country” means, at any relevant time, a country, region or territory
which is itself (or whose government is) the subject or target of any Sanctions
(at the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).


“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the US government and
administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union, (iv) Her Majesty’s Treasury of the United Kingdom or (v) an EU
Member State; and (b) economic or financial sanctions imposed, administered or
enforced from time to time by the US State Department, the US Department of
Commerce or the US Department of the Treasury.


“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by the European Union, any EU Member State or Her
Majesty’s Treasury of the United Kingdom, in each case as the same may be
amended, supplemented or substituted from time to time.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.




Page 20



--------------------------------------------------------------------------------





“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.


“Specified Party” means the Agent and each other Lender.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurocurrency Advances shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries, as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).


“Supported QFC” is defined in Section 10.20.


“Syndication Agent” means Citibank, N.A.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.




Page 21



--------------------------------------------------------------------------------





“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Agent to
be a suitable replacement) is open for the settlement of payments in Euro.


“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means September 27, 2024, subject to any extension thereof
pursuant to Section 2.6(d), or any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated and/or the Obligations of
the Borrowers become due and payable pursuant to the terms hereof; provided,
however, that the Termination Date of any Lender that is a Non-Consenting Lender
relative to any requested extension pursuant to Section 2.6(d) shall be the
Termination Date in effect immediately prior to such extension for all purposes
of this Agreement (including without limitation Section 2.2.3).


“Total Interest Expense” means, for any period, for any Person and its
Subsidiaries on a consolidated basis, total cash interest expense deducted in
the computation of Consolidated Net Income for such period (including that
attributable to Capitalized Lease Obligations) of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs of rate hedging in respect of interest rates to the
extent such net costs are allocable to such period in accordance with Agreement
Accounting Principles).


“Transferee” is defined in Section 13.4.


“Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, an Absolute Rate Advance, a Eurocurrency Bid Rate Advance or a
Eurocurrency Ratable Advance.


“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“USA Patriot Act” is defined in Section 10.15.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Special Resolution Regimes” is defined in Section 10.20.




Page 22



--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.5(f)(ii)(B)(3).


“Wholly‑Owned”, when used in connection with any Subsidiary means (a) any
Subsidiary all of the outstanding voting securities of which shall at the time
be owned or controlled, directly or indirectly, by such Person or one or more
Wholly‑Owned Subsidiaries of such Person, or by such Person and one or more
Wholly‑Owned Subsidiaries of such Person, or (b) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


Section 1.2    Currency Symbols and Definitions. As used herein, “$” and
“Dollars” denote the lawful currency of the United States of America; “GBP” and
“British Pounds Sterling” denote the lawful currency of the United Kingdom;
“EUR” and “Euro” denote the single currency of the participating member states
of the European Economic Union; “AUD” and “Australian Dollars” denote the lawful
currency of the Commonwealth of Australia; “CAD” and “Canadian Dollars” denote
the lawful currency of Canada; and “JPY” and “Japanese Yen” denote the lawful
currency of Japan.


Section 1.3    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.9.2(b) of this Agreement,
such Section 2.9.2(b) provides a mechanism for determining an alternative rate
of interest. The Agent will notify the Borrower, pursuant to Section 2.9.2, in
advance of any change to the reference rate upon which the interest rate on
Eurocurrency Loans is based. However, the Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of


Page 23



--------------------------------------------------------------------------------





“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.9.2(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


Section 1.4    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.


ARTICLE II
THE CREDITS


Section 2.1    The Facility.


2.1.1    Description of Facility. The Lenders grant to the Borrowers a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth:


(a)    each Lender severally agrees to make Ratable Loans in Agreed Currencies
to each of the Borrowers in accordance with Section 2.3; provided that at no
time shall the Advances be outstanding hereunder in more than eight different
Agreed Currencies (including Dollars); and


(b)    each Lender may, in its sole discretion, make bids to make Competitive
Bid Loans in the Agreed Currencies to each of the Borrowers in accordance with
Section 2.4.


Section 2.2    Amount of Facility. In no event may the Dollar Equivalent of the
aggregate principal amount of all outstanding Advances (including both the
Ratable Advances and the Competitive Bid Advances) to all Borrowers exceed the
Aggregate Commitment. The Commitments may be terminated or reduced from time to
time pursuant to Section 2.6(b) or Section 8.1, and may be increased from time
to time pursuant to Section 2.6(c). The Agent will determine the Dollar
Equivalent of:


(a)    each Advance as of the date two Business Days prior to the Borrowing Date
or, if applicable, date of conversion/continuation of such Advance, and


(b)    all outstanding Advances on and as of the last Business Day of each
quarter and on any other Business Day elected by the Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Agent determines the Dollar Equivalent as
described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each


Page 24



--------------------------------------------------------------------------------





Advance for which a Dollar Equivalent is determined on or as of such day. If at
any time the Dollar Equivalent of the sum of the aggregate principal amount of
all outstanding Advances (calculated, with respect to those Advances denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such Advance) exceeds the Aggregate Commitment, the
Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such excess.


2.2.2    Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the date hereof to the Termination Date, and the
Borrowers may borrow, repay and reborrow at any time prior to the Termination
Date. The Commitments to lend hereunder shall expire on the Termination Date.
Principal payments made after the Termination Date may not be reborrowed.


2.2.3    Repayment of Facility. The Revolving Credit Termination Balance and all
other unpaid Obligations shall be paid in full by the Borrowers on the
Termination Date.


2.2.4    Several Obligations. Each Borrower will be severally obligated for all
Advances made to such Borrower and all interest accrued with respect thereto,
and no Borrower (other than the Company) will be obligated for any Advances made
to any other Borrower. Except as provided in this Section 2.2.4 and as otherwise
expressly provided herein, the Borrowers shall be jointly and severally liable
for all other Obligations hereunder.


Section 2.3    Ratable Advances.


2.3.1    Ratable Advances. Each Ratable Advance hereunder shall consist of Loans
made to a Borrower from the several Lenders ratably in proportion to the ratio
that their respective Commitments bear to the Aggregate Commitment. The
aggregate outstanding amount of Competitive Bid Advances shall reduce each
Lender’s Commitment ratably in the proportion such Lender’s Commitment bears to
the Aggregate Commitment regardless of which Lender or Lenders make such
Competitive Bid Advances.


2.3.2    Types of Ratable Advances. The Ratable Advances may be Floating Rate
Advances or Eurocurrency Ratable Advances, or a combination thereof, selected by
the Company in accordance with Section 2.3.3.


2.3.3    Method of Selecting Types and Interest Periods for Ratable Advances.
The Company shall select the Type of Ratable Advance and, in the case of each
Eurocurrency Ratable Advance, the Interest Period and Agreed Currency applicable
thereto from time to time. Floating Rate Advances may only be denominated in
Dollars. The Company shall give the Agent irrevocable notice (a “Ratable
Borrowing Notice”) substantially in the form of Exhibit C hereto, or if the
Borrower is a Borrowing Subsidiary, the Company shall, on behalf of such
Borrowing Subsidiary, give a Ratable Borrowing Notice, not later than 10:00 a.m.
(Chicago time) on the Borrowing Date of each Floating Rate Advance, three
Business Days before the Borrowing Date for each Eurocurrency Ratable Advance
denominated in Dollars and four Business Days before the Borrowing Date for each
Eurocurrency Ratable Advance denominated in an Agreed Currency other


Page 25



--------------------------------------------------------------------------------





than Dollars. Notwithstanding the foregoing, a Ratable Borrowing Notice for a
Floating Rate Advance may be given by a Borrower not later than 15 minutes after
the time which such Borrower is required to reject one or more bids offered in
connection with an Absolute Rate Auction pursuant to Section 2.4.6 and a Ratable
Borrowing Notice for a Eurocurrency Ratable Advance may be given not later than
15 minutes after the time such Borrower is required to reject one or more bids
offered in connection with a Eurocurrency Auction pursuant to Section 2.4.6. A
Ratable Borrowing Notice shall specify:


(a)    the Borrowing Date, which shall be a Business Day, of such Ratable
Advance,


(b)    the aggregate amount of such Ratable Advance,


(c)    the Type of Ratable Advance selected,


(d)    in the case of each Eurocurrency Ratable Advance, the Interest Period and
Agreed Currency applicable thereto (which Interest Period may not end after the
Termination Date), and


(e)    whether such Ratable Advance is to be made to the Company or to a
specified Borrowing Subsidiary.


2.3.4    Conversion and Continuation of Outstanding Ratable Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are either converted into Eurocurrency Advances in
accordance with this Section 2.3.4 or are repaid in accordance with Section 2.8.
Each Eurocurrency Ratable Advance shall continue as a Eurocurrency Ratable
Advance until the end of the then applicable Eurocurrency Interest Period
therefor, at which time:


(a)    such Eurocurrency Ratable Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (i) such
Eurocurrency Ratable Advance is or was repaid in accordance with Section 2.8 or
(ii) the Borrower to which such Eurocurrency Ratable Advance was made shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Eurocurrency Interest Period, such Eurocurrency Ratable
Advance continue as a Eurocurrency Ratable Advance for the same or another
Eurocurrency Interest Period; and


(b)    such Eurocurrency Ratable Advance denominated in an Agreed Currency other
than Dollars shall be automatically continued as a Eurocurrency Ratable Advance
in the same Agreed Currency with an interest period of one month unless (i) such
Eurocurrency Ratable Advance is or was repaid in accordance with Section 2.8 or
(ii) the Borrower to which such Eurocurrency Ratable Advance was made shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Eurocurrency Interest Period, such Eurocurrency Ratable
Advance continue as a Eurocurrency Ratable Advance for the same or another
Eurocurrency Interest Period. Subject to the terms of Section 2.7, each Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance made to such Borrower into a Eurocurrency Ratable


Page 26



--------------------------------------------------------------------------------





Advance. Such Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurocurrency Ratable Advance or continuation of a Eurocurrency Ratable
Advance not later than 10:00 a.m. (Chicago time) at least three Business Days
prior to the date of the requested conversion or continuation of a Eurocurrency
Ratable Advance denominated in Dollars and four Business Days prior to the date
of the requested conversion or continuation of a Eurocurrency Ratable Advance
denominated in an Agreed Currency other than Dollars, specifying:


(x)    the requested date which shall be a Business Day, of such conversion or
continuation,


(y)    the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and


(z)    the amount of such Ratable Advance(s) which is to be converted into or
continued as a Eurocurrency Ratable Advance and the duration of the Eurocurrency
Interest Period and the Agreed Currency applicable thereto (which must end on or
prior to the Termination Date).


Notwithstanding any contrary provision hereof, if a Default has occurred and is
continuing and the Agent, at the request of the Required Lenders, so notifies
the Borrowers, then, so long as a Default is continuing (i) no outstanding
Ratable Advance may be converted to or continued as a Eurocurrency Ratable
Advance and (ii) unless repaid, each Eurocurrency Ratable Advance shall be
converted to a Floating Rate Advance (and, in the case of any Advance
denominated in an Agreed Currency, in the Dollar Equivalent thereof) at the end
of the Eurocurrency Interest Period applicable thereto.


Section 2.4    Competitive Bid Advances.


2.4.1    Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.3, but subject to the terms and conditions of this Agreement
(including, without limitation, the limitation set forth in Section 2.2 as to
the maximum aggregate principal amount of all outstanding Advances hereunder),
the Company may, as set forth in this Section 2.4, request the Lenders, prior to
the Termination Date, to make offers to make Competitive Bid Advances to the
Company or any Borrowing Subsidiary. Each Lender may, but shall have no
obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.4. Each Competitive Bid Advance to a Borrower shall be repaid by such
Borrower on the last day of the Interest Period applicable thereto.


2.4.2    Competitive Bid Quote Request. When the Company or a Borrowing
Subsidiary wishes to request offers to make Competitive Bid Loans under this
Section 2.4, the Company shall, on its behalf or on behalf of a Borrowing
Subsidiary, transmit to the Agent by telecopy or electronic mail a Competitive
Bid Quote Request so as to be received no later than (x) 1:00 p.m. (London time)
at least five Business Days prior to the Borrowing Date proposed therein, in the
case of a Eurocurrency Auction in an Agreed Currency other than Dollars,
(y) 10:00 a.m. (Chicago time) at least five Business Days prior to the Borrowing
Date proposed therein, in the


Page 27



--------------------------------------------------------------------------------





case of a Eurocurrency Auction in Dollars, or (z) 9:00 a.m. (Chicago time) at
least one Business Day prior to the Borrowing Date proposed therein, in the case
of an Absolute Rate Auction, specifying:


(a)    the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance;


(b)    the proposed currency of such Competitive Bid Advance, which shall be an
Agreed Currency in the case of a Eurocurrency Auction or Dollars in the case of
an Absolute Rate Auction; provided that after giving effect to such Competitive
Bid Advance, the outstanding Advances shall be denominated in not more than
eight Agreed Currencies (including Dollars);


(c)    the aggregate principal amount of such Competitive Bid Advance;


(d)    whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both;


(e)    the Interest Period applicable thereto (which may not end after the
Termination Date); and


(f)    whether such Competitive Bid Advance is to be made to the Company or to a
Borrowing Subsidiary.


The Company may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction but
for not more than one currency in a single Competitive Bid Quote Request. No
Competitive Bid Quote Request shall be given within 5 Business Days (or upon
reasonable prior notice to the Lenders, such other number of days as the Company
and the Agent may agree) of any other Competitive Bid Quote Request. Each
Competitive Bid Quote Request shall be in a minimum amount of $5,000,000 or a
larger multiple of $1,000,000 (or the Dollar Equivalent thereof, if denominated
in an Agreed Currency other than Dollars); provided that upon giving effect to
such Competitive Bid Advance, the then aggregate outstanding principal Dollar
Equivalent of all Advances shall not exceed the aggregate amount of the
Commitments then in effect. A Competitive Bid Quote Request that does not
conform substantially to the format of Exhibit D hereto shall be rejected, and
the Agent shall promptly notify the Company of such rejection by telecopy or
electronic mail.


2.4.3    Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.4.2, the Agent shall
send to each of the Lenders by telecopy or electronic mail an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit E hereto, which
shall constitute an invitation by the Company to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.4.




Page 28



--------------------------------------------------------------------------------





2.4.4    Submission and Contents of Competitive Bid Quotes. (a) Each Lender may,
in its sole discretion, submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.4.4 and must be submitted to the Agent by
telecopy or electronic mail at its offices specified in or pursuant to Section
14.1, not later than (i)(A) 1:45 p.m., London time, in the case of JPMorgan and
(B) 2:00 p.m., London time, in the case of each other Lender, at least four
Business Days prior to the proposed Borrowing Date in the case of a Eurocurrency
Auction in an Agreed Currency other than Dollars, or (ii)(A) 12:45 p.m., Chicago
time, in the case of JPMorgan and (B) 1:00 p.m., Chicago time, in the case of
each other Lender, at least four Business Days prior to the proposed Borrowing
Date in the case of a Eurocurrency Auction in Dollars, or (iii)(A) 8:45 a.m.,
Chicago time, in the case of JPMorgan and (B) 9:00 a.m., Chicago time, in the
case of each other Lender, on the proposed Borrowing Date in the case of an
Absolute Rate Auction (or, in any such case upon reasonable prior notice to the
Lenders, such other time and date as the applicable Borrower and the Agent may
agree, provided that JPMorgan shall always be required to submit its Competitive
Bid Quotes not less than fifteen minutes prior to the other Lenders). Subject to
Articles IV and VIII, any Competitive Bid Quote so made shall be irrevocable
except with the written consent of the Agent given on the instructions of the
applicable Borrower.


(b)    Each Competitive Bid Quote shall be in substantially the form of
Exhibit F hereto and shall in any case specify:


(i)    the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes, and, in the case of a
Eurocurrency Auction, the proposed currency of such Competitive Bid Advance,


(ii)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, (A) the Dollar Equivalent of which principal amount may be
greater than, less than or equal to the Commitment of the quoting Lender, but in
no case greater than the Aggregate Commitment, (B) which principal amount must
be at least $5,000,000 and an integral multiple of $1,000,000 (or the Dollar
Equivalent thereof, if denominated in an Agreed Currency other than Dollars),
and (C) which principal amount may not exceed the principal amount of
Competitive Bid Loans for which offers were requested,


(iii)    in the case of a Eurocurrency Auction, the Competitive Bid Margin
offered for each such Competitive Bid Loan,


(iv)    the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Company,


(v)    in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Loan,




Page 29



--------------------------------------------------------------------------------





(vi)    the maximum aggregate amount, if any, of Competitive Bid Loans offered
by the quoting Lender which may be accepted by the Company,


(vii)    the applicable Interest Period; and


(ix)    the identity of the quoting Lender.


(c)    The Agent shall reject any Competitive Bid Quote that:


(i)    is not substantially in the form of Exhibit F hereto or does not specify
all of the information required by this Section 2.4.4(c),


(ii)    contains qualifying, conditional or similar language, other than any
such language contained in Exhibit F hereto,


(iii)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or


(iv)    arrives after the time set forth in Section 2.4.4(a).
If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.4.4(c), then the Agent shall notify the relevant Lender of such
rejection as soon as practicable.


2.4.5    Notice to the Company. The Agent shall promptly notify the Company,
either on behalf of the Company or on behalf of any Borrowing Subsidiary, of the
terms (a) of any Competitive Bid Quote submitted by a Lender that is in
accordance with Section 2.4.4 and (b) of any Competitive Bid Quote that is in
accordance with Section 2.4.4 and amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Quote submitted by such Lender with respect to
the same Competitive Bid Quote Request. Any such subsequent Competitive Bid
Quote shall be disregarded by the Agent unless such subsequent Competitive Bid
Quote specifically states that it is submitted solely to correct a manifest
error in such former Competitive Bid Quote. The Agent’s notice to the Company
shall specify the aggregate principal amount and currency of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request and the respective principal amounts
and Eurocurrency Bid Rates or Absolute Rates, as the case may be, so offered.


2.4.6    Acceptance and Notice by Borrowers. Not later than (i) 4:00 p.m.
(London time) at least four Business Days prior to the proposed Borrowing Date
in the case of a Eurocurrency Auction in an Agreed Currency other than Dollars,
(ii) 2:00 p.m. (Chicago time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction in Dollars or (iii) 10:00
a.m. (Chicago time) on the proposed Borrowing Date, in the case of an Absolute
Rate Auction, the Company shall notify the Agent, either on its own behalf or on
behalf of a Borrowing Subsidiary, of such Borrower’s acceptance or rejection of
the offers so notified to it pursuant to Section 2.4.5; provided, however, that
the failure by the Company to give such notice to the Agent shall be deemed to
be a rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of


Page 30



--------------------------------------------------------------------------------





offers for each Interest Period that are accepted. The Company may accept or
reject any Competitive Bid Quote in whole or in part (subject to the terms of
Section 2.4.4(b)(iv)); provided that:


(a)    the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,


(b)    acceptance of offers may only be made on the basis of ascending
Eurocurrency Bid Rates or Absolute Rates, as the case may be, and


(c)    the Company may not accept any offer that is described in
Section 2.4.4(c) or that otherwise fails to comply with the requirements of this
Agreement.


2.4.7    Allocation by Agent. If offers are made by two or more Lenders with the
same Eurocurrency Bid Rates or Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Agent among such Lenders as nearly as possible (in such multiples, not greater
than $1,000,000 (or the Dollar Equivalent thereof, if denominated in an Agreed
Currency other than Dollars), as the Agent may deem appropriate) in proportion
to the aggregate principal amount of such offers; provided, however, that no
Lender shall be allocated a portion of any Competitive Bid Advance which is less
than the minimum amount which such Lender has indicated that it is willing to
accept. Allocations by the Agent of the amounts of Competitive Bid Loans shall
be conclusive in the absence of manifest error. The Agent shall promptly, but in
any event on the same Business Day in the case of Eurocurrency Bid Rate
Advances, and by 11:00 a.m. (Chicago time) in the case of Absolute Rate
Advances, notify each Lender of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of such Competitive Bid Advance
allocated to each participating Lender.


Section 2.5    Method of Borrowing. Not later than noon (Chicago time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIV if such Loan is denominated in Dollars. Not later than noon
(local time in the city of the Agent’s Eurocurrency Payment Office for such
currency) on each Borrowing Date, each Lender shall make available its Loan or
Loans in funds as may then be customary for the settlement of international
transactions in such currency in the city of and at the address of the Agent’s
Eurocurrency Payment Office for such currency to the Agent at its address
specified pursuant to Article XIV if such Loan is denominated in an Agreed
Currency other than Dollars. The Agent will make the funds so received from the
Lenders available to the applicable Borrower at the Agent’s aforesaid address if
denominated in Dollars, and at an account of the applicable Borrower in the
relevant jurisdiction and designated by the Company in the applicable Ratable
Borrowing Notice or Competitive Bid Quote Request, if denominated in an Agreed
Currency other than Dollars.




Page 31



--------------------------------------------------------------------------------





Section 2.6    Fees; Reduction and Increase of Aggregate Commitment; Extension
of Termination Date.


(a)    Fees.


(i)    Commitment Fee. The Company and the Borrowing Subsidiaries hereby jointly
and severally agree to pay to the Agent for the account of the Lenders, ratably
in proportion to their Commitments, a commitment fee (the “Commitment Fee”) at a
rate per annum equal to the Applicable Commitment Fee Rate on the daily average
unused amount of the Commitments, which fee shall be payable in arrears on the
third Business Day following the last day of March, June, September and December
of each year commencing on December 31, 2019 and with a final payment due and
payable on the Termination Date. For the purposes of determining the amount of
the Commitment Fee, outstanding Competitive Bid Loans shall be deemed not to be
a usage of the Commitments.


(ii)    Certain Other Fees. The Borrower agrees to pay to the Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
among the Borrowers and the Agent.


(b)    Reductions in Aggregate Commitment. The Borrowers may permanently reduce
the Aggregate Commitment in whole, or in a minimum aggregate amount of
$25,000,000 and in integral multiples of $1,000,000 if in excess thereof (or the
Dollar Equivalent thereof, if denominated in an Agreed Currency other than
Dollars), ratably among the Lenders, upon at least three Business Days’ written
notice to the Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the aggregate principal Dollar Equivalent of the
outstanding Advances. All accrued Commitment Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder and on the final date upon which all Loans are repaid hereunder.
The Aggregate Commitment once reduced as provided in this Section 2.6(b) may
only be reinstated as specifically provided in Section 2.6(c) below. If (i) any
Lender notifies the Company in accordance with Section 3.5(d) or (ii) a Borrower
reasonably determines that it is or will be required to make any additional
payment to any Lender under Sections 3.1 or 3.2, then the Company may, at any
time thereafter (provided that no Default or Unmatured Default then exists and
no satisfactory solution has been reached pursuant to Section 3.6) and by not
less than five Business Days’ prior written notice to the Agent, cancel such
Lender’s Commitment, whereupon such Lender shall cease to be obliged to make
further Loans hereunder and its Commitment shall be reduced to zero. Upon
termination of such Lender’s Commitment, each applicable Borrower shall, subject
to the last sentence of this Section 2.6(b), pay all outstanding Obligations
owing to such Lender. Any notice of cancellation given pursuant to this
Section 2.6(b) shall be irrevocable and shall specify the date upon which such
cancellation is to take effect. Notwithstanding any such cancellation, the
obligations of the Company under Sections 3.1, 3.2 and 10.6 shall survive any
such cancellation and be enforceable by such Lender. In any case described in
clauses (b)(i) or (b)(ii) above in which the Company has the right to cancel a
Lender’s Commitment, the Company may, in connection with such cancellation,
arrange for a sale (at par) of such Commitment and all outstanding Loans


Page 32



--------------------------------------------------------------------------------





held by such Lender pursuant to the terms of Section 13.3 and such Lender will
promptly enter into any such sale arranged by the Company.


(c)    Increase in Aggregate Commitment. (i) The Company may at any time propose
that the Aggregate Commitment be increased (the amount of such increase being a
“Commitment Increase”), effective as at a date prior to the Termination Date and
at least 15 days after the Company proposes any such increase to the Agent in
writing (an “Increase Date”) as to which agreement is to be reached by an
earlier date specified in such notice (a “Commitment Date”); provided, however,
that (A) the Company may not propose more than two Commitment Increases in any
calendar year, (B) the Company may not propose more than five Commitment
Increases pursuant to this Agreement, (C) the minimum proposed Commitment
Increase per notice shall be $10,000,000, (D) in no event shall the Aggregate
Commitment hereunder at any time exceed $4,500,000,000, and (E) no Default or
Unmatured Default shall have occurred and be continuing on such Increase Date.
The Agent shall notify the Lenders thereof promptly upon its receipt of any such
notice. The Agent agrees that it will cooperate with the Company in discussions
with the Lenders and other lending institutions with a view to arranging the
proposed Commitment Increase through the increase of the Commitments of one or
more of the Lenders (each such Lender that is willing to increase its Commitment
hereunder being an “Increasing Lender”) and/or through Commitments provided by
one or more Assuming Lenders; provided, however, that it shall be in each
Lender’s sole discretion whether to increase its Commitment hereunder in
connection with the proposed Commitment Increase; and provided further that the
minimum Commitment of each Assuming Lender that becomes a party to this
Agreement pursuant to this Section 2.6(c) shall be at least equal to
$10,000,000. If agreement is reached on or prior to the applicable Commitment
Date with any Increasing Lenders and Assuming Lenders as to a Commitment
Increase (which may be less than but not greater than specified in the
applicable notice from the Company), such agreement to be evidenced by a notice
in reasonable detail from the Company to the Agent on or prior to the applicable
Commitment Date, such Assuming Lenders, if any, shall become Lenders hereunder
as of the applicable Increase Date and the Commitments of such Increasing
Lenders and such Assuming Lenders shall become or be, as the case may be, as of
the Increase Date, the amounts specified in such notice; provided that:


(x)    the Agent shall have received (with copies for each Lender, including
each such Assuming Lender) by no later than 10:00 a.m. (Chicago time) on the
applicable Increase Date a certificate of a Financial Officer, stating that the
Board of Directors of the Company has adopted resolutions authorizing the
Company to borrow money pursuant to this Agreement from time to time in an
aggregate principal amount at any one time outstanding in an amount at least
equal to the Aggregate Commitment, after giving effect to the pending Commitment
Increase, and that such resolutions remain in full force and effect and have not
been modified or rescinded or attaching and certifying, if applicable, any
amendments to such resolutions or supplemental borrowing resolutions (together
with a similar certificate from an authorized officer of each Borrowing
Subsidiary, if any are then parties to this Agreement);




Page 33



--------------------------------------------------------------------------------





(y)    each such Assuming Lender shall have delivered to the Agent, by no later
than 10:00 a.m. (Chicago time) on such Increase Date, an appropriate Lender
Assumption Agreement in substantially the form of Exhibit J hereto (a “Lender
Assumption Agreement”), duly executed by such Assuming Lender and the Company;
and


(z)    each such Increasing Lender shall have delivered to the Agent by, no
later than 10:00 a.m. (Chicago time) on such Increase Date, (A) its existing
Ratable Note, if any, and (B) confirmation in writing satisfactory to the Agent
as to its increased Commitment.


(ii)    In the event that the Agent shall have received notice from the Company
as to its agreement to a Commitment Increase on or prior to the applicable
Commitment Date and each of the actions provided for in clauses (i)(x) through
(i)(z) above shall have occurred prior to 10:00 a.m. (Chicago time) on the
applicable Increase Date to the satisfaction of the Agent, the Agent shall
promptly notify the Lenders (including any Assuming Lenders) and the Company of
the occurrence of such Commitment Increase and shall record in its records the
relevant information with respect to each Increasing Lender and Assuming Lender.
Each Increasing Lender and each Assuming Lender shall, before 2:00 p.m. (Chicago
time) on the applicable Increase Date, make available to the Agent in accordance
with the provisions of Section 2.5 (or at such other time as shall be agreed
among the Agent, the applicable Lenders and the Company), in same day funds, in
the case of such Assuming Lender, an amount equal to such Assuming Lender’s
ratable portion of the Ratable Advances then outstanding (calculated based on
its Commitment as a percentage of the Aggregate Commitment after giving effect
to the relevant Commitment Increase) and, in the case of such Increasing Lender,
an amount equal to the excess of (A) such Increasing Lender’s ratable portion of
the Ratable Advances then outstanding after giving effect to the relevant
Commitment Increase over (B) such Increasing Lender’s ratable portion of the
Ratable Advances then outstanding before giving effect to the relevant
Commitment Increase. After the Agent’s receipt of such funds from each such
Increasing Lender and each such Assuming Lender, the Agent will, if necessary,
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective applicable Lending Installations in an amount to
each other Lender such that the aggregate amount of the outstanding Ratable
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Ratable Advances then outstanding after
giving effect to the relevant Commitment Increase.


(iii)    In the event that the Agent shall not have received notice from the
Company as to such agreement on or prior to the applicable Commitment Date or
the Company shall, by notice to the Agent prior to the applicable Increase Date,
withdraw its proposal for a Commitment Increase or any of the actions provided
for above in clauses (i)(x) through (i)(z) shall not have occurred by 10:00 a.m.
(Chicago time) on the such Increase Date, such proposal by the Company shall be
deemed not to have been made. In such event, any actions theretofore taken under
clauses (i)(x) through (i)(z) above shall be deemed to be of no effect


Page 34



--------------------------------------------------------------------------------





and all the rights and obligations of the parties shall continue as if no such
proposal had been made.


(d)    Extension of Termination Date. (i) So long as no Default or Unmatured
Default has occurred and is continuing, the Company may on up to two occasions,
upon at least 45 days and not more than 60 days prior to any annual anniversary
of the date hereof, by written notice to the Agent (who shall promptly provide a
copy of such notice to each Lender), propose to extend the Termination Date by
one year. Each Lender may, not more than 30 days nor less than 20 days prior to
such anniversary date, elect by written notice to the Company and the Agent to
extend its Termination Date by a period of one year. The Agent will notify the
Company, in writing of the Lenders’ decisions no later than 15 days prior to
such anniversary date. No Lender (or any successor thereto) shall have any
obligation to extend its Termination Date, and any decision by a Lender to
extend its Termination Date shall be made in its sole discretion independently
from any other Lender. Any Lender that does not respond to a request to extend
the Termination Date shall be deemed to be a Non-Consenting Lender.


(ii)    If any Lender shall not elect to extend its Termination Date pursuant to
paragraph (i) above (each such Lender being a “Non-Consenting Lender”), the
Company may designate another bank or other financial institution (which shall
either be an Assuming Lender or may be, but need not be, one or more of the
existing Lenders) which at the time agrees to accept an assignment of the
Commitment of the Non-Consenting Lender in accordance with Section 13.3;
provided, however, that (A) any Assuming Lender at the time of the applicable
assignment shall execute and deliver to the Agent a lender assumption agreement
in form and substance reasonably satisfactory to the Agent; (B) the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $5,000,000 unless the amount of the Commitment of
such Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; (C) any such Non-Consenting
Lender shall have been paid (x) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (y) any accrued
but unpaid commitment fees owing to such Non-Consenting Lender as of the
effective date of such assignment; (D) all additional costs reimbursements,
expense reimbursements and indemnities payable to such Non-Consenting Lender,
and all other accrued and unpaid amounts owing to such Non-Consenting Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non-Consenting Lender; and (E) with respect to any such Assuming Lender,
the applicable processing and recordation fee required under Section 13.3 for
such assignment shall have been paid. To the extent that the Termination Date is
not extended as to any Lender pursuant to this Section 2.6(d) and the Commitment
of such Lender is not assumed in accordance with this paragraph (ii), the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Article III, Section 10.6 and Article XI
(solely with respect to indemnification obligations set forth therein), shall
survive the Termination Date for such Lender as to matters occurring prior to
such date.


Page 35



--------------------------------------------------------------------------------





(iii)    If (after giving effect to any assignments pursuant to paragraph (ii)
of this Section 2.6(d)) Lenders having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the applicable anniversary date
consent in writing to a requested extension (whether by execution or delivery of
an assignment agreement pursuant to Section 13.3 or otherwise) not later than
one Business Day prior to such anniversary date, the Agent shall so notify the
Company, and so long as no Default or Unmatured Default shall have occurred and
then be continuing (and the Company shall have so certified to the Agent) on the
proposed effective date of such execution, the Termination Date then in effect
shall be extended for the additional one-year period as described in paragraph
(i) of this Section 2.6(d), and all references in this Agreement and in the
Notes to the “Termination Date” shall, with respect to each Lender other than a
Non-Consenting Lender for such extension, refer to the Termination Date as so
extended. Promptly following each extension of the Termination Date, the Agent
shall notify the Lenders of the extension of the scheduled Termination Date in
effect immediately prior thereto.


Section 2.7    Minimum Amount of Each Advance. Each Eurocurrency Ratable Advance
shall be in the minimum amount of $5,000,000 and in multiples of $1,000,000 if
in excess thereof (or the Dollar Equivalent thereof, if denominated in an Agreed
Currency other than Dollars), and each Floating Rate Advance shall be in the
minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess thereof
(or the Dollar Equivalent thereof, if denominated in an Agreed Currency other
than Dollars); provided, however, that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment. Each Competitive Bid Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof). No Borrower shall request a Fixed Rate Advance if, after giving effect
to the requested Fixed Rate Advance, more than 12 separate Fixed Rate Advances
would be outstanding.


Section 2.8    Optional Principal Payments. Each Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances, or, in
a minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of the outstanding Floating Rate Advances, upon
one Business Day’s prior notice to the Agent. Each Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Ratable Advances, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof (or the Dollar Equivalent
thereof, if denominated in an Agreed Currency other than Dollars), any portion
of the outstanding Eurocurrency Ratable Advances upon three Business Days’ prior
notice to the Agent. A Competitive Bid Loan may not be paid prior to the last
day of the applicable Interest Period.


Section 2.9    Changes in Interest Rate; Alternate Rate of Interest.


2.9.1    Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurocurrency
Ratable Advance into a Floating Rate Advance pursuant to Section 2.3.4, to but
excluding the date it becomes due or is converted into a Eurocurrency Ratable
Advance pursuant to Section 2.3.4 hereof, at a rate per annum equal to the
Alternate Base Rate for


Page 36



--------------------------------------------------------------------------------





such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Fixed Rate Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined as applicable to such Fixed
Rate Advance. No Interest Period may end after the Termination Date.


2.9.2    Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Advance:


(i)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable (including because the
LIBO Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; or


(ii)    the Agent is advised by the Required Lenders (or, in the case of a
Eurocurrency Bid Rate Loan, the Lender that is required to make such Loan) that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable
currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Advance for the applicable currency and such Interest
Period;


then the Agent shall give notice thereof to the Borrowers and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any
Conversion/Continuation Notice that requests the conversion of any Ratable
Advance to, or continuation of any Ratable Advance as, a Eurocurrency Advance
shall be ineffective, (B) if any Borrowing Notice requests a Eurocurrency
Ratable Advance, such Advance shall be made as a Floating Rate Advance (and, in
the case of any Advance denominated in an Agreed Currency, in the Dollar
Equivalent thereof) and (C) any request by the Borrower for a Eurocurrency Bid
Rate Advance shall be ineffective; provided that (x) if the circumstances giving
rise to such notice do not affect all the Lenders, then requests by the
Borrowers for Eurocurrency Bid Rate Advances may be made to Lenders that are not
affected thereby and (y) if the circumstances giving rise to such notice affect
only one Type of Advances, then the other Type of Advances shall be permitted.


(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the


Page 37



--------------------------------------------------------------------------------





administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Agent and the Borrowers shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to (a) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (b) any evolving or then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Commitment Fee
Rate); provided that, if such alternate rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 8.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.9.2(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Conversion/Continuation
Notice that requests the conversion of any Ratable Advance to, or continuation
of any Ratable Advance as, a Eurocurrency Advance shall be ineffective, (y) if
any Borrowing Notice requests a Eurocurrency Ratable Advance, such Advance shall
be made as a Floating Rate Advance (and, in the case of any Advance denominated
in an Agreed Currency, in the Dollar Equivalent thereof) and (z) any request by
the Borrowers for a Eurocurrency Bid Rate Advance shall be ineffective.


Section 2.10    Rate After Maturity. Except as provided in the next sentence,
any Dollar‑denominated Advance not paid at maturity, whether by acceleration or
otherwise, shall bear interest until paid in full at a rate per annum equal to
the Floating Rate plus 2% per annum, payable upon demand. Any Advance
denominated in an Agreed Currency other than Dollars that is not paid at
maturity, whether by acceleration or otherwise, shall bear interest until paid
at the rate applicable thereto plus 2% per annum, payable upon demand. In the
case of a Dollar‑denominated Fixed Rate Advance the maturity of which is
accelerated, such Fixed Rate Advance shall bear interest for the remainder of
the applicable Interest Period (or until paid if paid prior to the end of such
Interest Period), at the higher of the rate otherwise applicable to such Fixed
Rate Advance for such Interest Period plus 2% per annum or the Floating Rate
plus 2% per annum. In the case of a Fixed Rate Advance denominated in an Agreed
Currency other than Dollars the maturity of which is accelerated, such Fixed
Rate Advance shall bear interest for the remainder of the applicable Interest
Period (or until paid if paid prior to the end of such Interest Period) at the
rate otherwise applicable to such Fixed Rate Advance for such Interest Period
plus 2% per annum.




Page 38



--------------------------------------------------------------------------------





Section 2.11    Method of Payment. (a) Each Advance shall be repaid and each
payment of interest thereon shall be paid in the currency in which such Advance
was made or, where such currency has converted to the Euro, in the Euro. All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Agent at (except as set
forth in the next sentence) the Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrowers, by noon (local time) on the date when due
and shall be applied ratably by the Agent among the Lenders. All payments to be
made by the Borrowers hereunder in any currency other than Dollars shall be made
in such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency and shall be applied
ratably by the Agent among the Lenders. Each payment delivered to the Agent for
the account of any Lender shall be delivered promptly by the Agent to such
Lender in the same type of funds that the Agent received at (i) with respect to
Floating Rate Loans and Eurocurrency Loans denominated in Dollars, its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Agent from such Lender and (ii) with respect to
Eurocurrency Loans denominated in an Agreed Currency other than Dollars, in the
funds received from the Borrowers at the address of the Agent’s Eurocurrency
Payment Office for such currency.


(b)    Notwithstanding the foregoing provisions of this Section 2.11, if, after
the making of any Advance in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrowers are not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrowers hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations. For purposes of this Section 2.11(b),
the participation by any country in the third stage of the European Economic and
Monetary Union shall not constitute the imposition of currency control or
exchange regulations.


Section 2.12    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Loan made by such Lender to such Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.


(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made to each Borrower hereunder, the Agreed Currency and
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from each Borrower and each Lender’s share thereof.


(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein


Page 39



--------------------------------------------------------------------------------





recorded; provided, however, that the failure of the Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Obligations in accordance with their
terms.


(d)    Any Lender may request that its Ratable Loans or its Competitive Bid
Loans be evidenced by Ratable Notes or Competitive Bid Notes, respectively. In
such event, each Borrower shall prepare, execute and deliver to such Lender a
Ratable Note or a Competitive Bid Note, as the case may be, payable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 13.3) be represented
by a Note payable to the payee named therein, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.


Section 2.13    Telephonic Notices. Each Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances denominated in Dollars,
effect selections of Types of Advances denominated in Dollars, submit
Competitive Bid Quotes for Advances denominated in Dollars and transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices, Conversion/Continuation Notices and Competitive Bid Quote
Requests for Advances denominated in Dollars to be given telephonically. Each
Borrower agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice
signed by a Financial Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.


Section 2.14    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
upon the termination of the Commitments and at maturity. Interest accrued on
that portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurocurrency Ratable Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each Fixed Rate
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Fixed Rate Advance is prepaid, whether by acceleration or
otherwise, upon the termination of the Commitments and at maturity. Interest
accrued on each Fixed Rate Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest on Loans and fees shall be calculated for actual
days elapsed on the basis of a 360-day year, except that interest on Floating
Rate Loans shall be calculated for actual days elapsed on the basis of a 365-day
year or 366 day year, as the case may be, and interest on Loans denominated in
British Pounds Sterling or by reference to the CDOR Rate shall be calculated for
actual days elapsed on the basis of a 365-day year (or 366 days in a leap year).
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on


Page 40



--------------------------------------------------------------------------------





the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.


Section 2.15    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Ratable Borrowing Notice, Conversion/Continuation Notice, Competitive Bid
Borrowing Notice, and repayment notice received by it hereunder. The Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.


Section 2.16    Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and any Notes issued hereunder shall be deemed held by
each Lender for the benefit of any such Lending Installation. Each Lender may,
by written notice to the Agent and the Borrowers in accordance with Article XIV,
designate replacement or additional Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made.


Section 2.17    Non‑Receipt of Funds by the Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
NYFRB Rate for such day for the first three days and, thereafter, the interest
rate applicable to the relevant Loan or (y) in the case of payment by a
Borrower, the interest rate applicable to the relevant Loan.


Section 2.18    Borrowing Subsidiaries. The Company may at any time or from time
to time, with the consent of the Agent and each Lender, which consents shall not
be unreasonably withheld, add as a party to this Agreement any Subsidiary to be
a “Borrowing Subsidiary” hereunder by the execution and delivery to the Agent of
a duly completed Assumption Letter by such Subsidiary, with the written consent
of the Company at the foot thereof. Upon such execution, delivery and consent
such Subsidiary shall for all purposes be a party hereto as a Borrowing
Subsidiary as fully as if it had executed and delivered this Agreement. So long
as the principal of and interest on any Advances made to any Borrowing
Subsidiary under this Agreement shall have been repaid or paid in full and all
other obligations of such Borrowing Subsidiary under this Agreement shall have
been fully performed, the Company may, by not less than five Business Days’
prior notice to the Agent


Page 41



--------------------------------------------------------------------------------





(which shall promptly notify the Lenders thereof), terminate such Borrowing
Subsidiary’s status as a “Borrowing Subsidiary”.


Section 2.19    Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Agent or the Required Lenders make
it impracticable for the Eurocurrency Ratable Loans comprising such Advance to
be denominated in the Agreed Currency specified by the Borrowers, then the Agent
shall forthwith give notice thereof to the Borrowers and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall, except as
otherwise set forth in Section 2.1.1, be made on such Borrowing Date in Dollars,
in an aggregate principal amount equal to the Dollar Equivalent of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the Borrower notifies the Agent at least one Business Day before such
date that (a) it elects not to borrow on such date or (b) it elects to borrow on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Agent and the Required
Lenders be practicable and in an aggregate principal amount equal to the Dollar
Equivalent of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be.


Section 2.20    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main Chicago office on the
Business Day preceding that on which final, non‑appealable judgment is given.
The obligations of the Borrowers in respect of any sum due to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Agent, as the case may be, in the specified currency, the
Borrowers agree, to the fullest extent that they may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent, as the case may be, against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 13.2, such Lender or the
Agent, as the case may be, agrees to remit such excess to the Borrowers.


Section 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


Page 42



--------------------------------------------------------------------------------





(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.6(a)(i);


(b)    any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8.4 or otherwise) or received by the Agent from
a Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so determined by the Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.3 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
funded. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto; and


(c)    the Commitment and principal amount of the outstanding Advances of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 8.2); provided, that this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.


The Agent shall provide written notice to any Lender determined by the Agent to
be a Defaulting Lender hereunder (and the Agent shall provide a copy of such
determination to the Company). In the event that the Agent and the Company agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, if any Loans are outstanding on such date,
such Lender shall purchase, at par plus the amount of all accrued and unpaid
interest thereon, such of the Loans of the other Lenders or a portion of the
Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its applicable
Commitment percentage.


Page 43



--------------------------------------------------------------------------------





ARTICLE III
YIELD PROTECTION; TAXES


Section 3.1    Yield Protection. If, on or after the date of this Agreement, any
Change in Law:


(a)    subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or


(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, compulsory loan or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Recipient or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Fixed Rate Advances), or


(c)    imposes any other condition, cost or expense (other than Taxes) the
result of which is to increase the cost to any Recipient or any applicable
Lending Installation of making, funding or maintaining its Fixed Rate Loans or
reduces any amount receivable by any Recipient or any applicable Lending
Installation in connection with its Fixed Rate Loans, or requires any Recipient
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Fixed Rate Loans held or interest received by it, by
an amount deemed material by such Recipient,


and the result of any of the foregoing is to increase the cost to such Recipient
or applicable Lending Installation of making, converting into, continuing or
maintaining its Fixed Rate Loans (or of maintaining its obligation to make any
such Loans) or to reduce the return received by such Recipient or applicable
Lending Installation in connection with such Fixed Rate Loans (or of maintaining
its obligation to make any such Loans), then, within 15 days of demand by such
Recipient, the Borrowers shall pay such Recipient such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received.


Section 3.2    Changes in Capital Adequacy Regulations. (a) If a Lender
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change in Law,
then, within 15 days of demand by such Lender, the Borrowers shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender determines is
attributable to this Agreement, its Loans or its Commitment to make Loans
hereunder (after taking into account such Lender’s policies as to capital
adequacy and liquidity).


(a)    If, after the date hereof, any Change in Law shall make it unlawful or
impossible for any of the Lenders (or any of their respective lending offices)
to honor its obligations hereunder to make or maintain any Eurocurrency Loan or
any Floating Rate Loan as to which the


Page 44



--------------------------------------------------------------------------------





interest rate is determined by reference to the Adjusted LIBO Rate, such Lender
shall promptly give notice thereof to the Agent and the Agent shall promptly
give notice to the Company and the other Lenders. Thereafter, until the Agent
notifies the Company that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurocurrency Loans or Floating Rate Loans as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
and the right of the Company to convert any Loan to a Eurocurrency Loan or
continue any Loan as a Eurocurrency Loan or a Floating Rate Loan as to which the
interest rate is determined by reference to the Adjusted LIBO Rate shall be
suspended and thereafter the Company may select only Floating Rate Loans as to
which the interest rate is not determined by reference to the Adjusted LIBO Rate
hereunder, (ii) all Floating Rate Loans shall cease to be determined by
reference to the Adjusted LIBO Rate and (iii) if any of the Lenders may not
lawfully continue to maintain a Eurocurrency Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Floating Rate Loan (and, in the case of any Loan denominated in
an Agreed Currency, in the Dollar Equivalent thereof) as to which the interest
rate is not determined by reference to the Adjusted LIBO Rate for the remainder
of such Interest Period.


Section 3.3    [Reserved].


Section 3.4    Funding Indemnification. If any payment of a Fixed Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Fixed Rate
Advance is not made on the date specified by the requesting Borrower for any
reason other than default by the Lenders, such Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Fixed Rate Advance.


Section 3.5    Withholding of Taxes; Gross-Up.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.


(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Agent timely reimburse it for, Other Taxes.




Page 45



--------------------------------------------------------------------------------





(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 3.5, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.


(d)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.2.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to setoff and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (e).


(f)    Status of Lenders.


(i)    (A) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Company and the Agent, at the time or times reasonably requested by the
Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or


Page 46



--------------------------------------------------------------------------------





submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that each
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:


(1)    In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under this Agreement, an executed
copy of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    an executed copy of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax


Page 47



--------------------------------------------------------------------------------





Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and


(D)    if a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such


Page 48



--------------------------------------------------------------------------------





refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(h)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under this Agreement.


Section 3.6    Mitigation of Additional Costs or Adverse Circumstances. If, in
respect of any Lender, circumstances arise which would or would upon the giving
of notice result in:


(a)    an increase in the liability of a Borrower to such Lender under
Section 3.1, 3.2 or 3.5 or


(b)    the unavailability of a Type of Ratable Loan under Section 2.9.2;


then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the clauses referred to above in
this Section 3.6, such Lender shall promptly upon becoming aware of the same
notify the Agent thereof and shall, in consultation with the Agent and the
Company and to the extent that it can do so without prejudice to its own
position, take such reasonable steps as may be reasonably open to it to mitigate
the effects of such circumstances (including, without limitation, (i) the
transfer of its Loans to a Lending Installation in another jurisdiction, (ii)
the assignment of its rights and obligations hereunder to another bank or other
entity willing to participate in this facility or (iii) the restructure of its
participation in this facility in a manner which will avoid the event in
question and on terms mutually acceptable to such Lender, the Agent and the
Company). If and so long as a Lender has been unable to take, or has not taken,
steps acceptable to the Company to mitigate the effect of the circumstances in
question, or if any Lender has become a Defaulting Lender, such Lender shall be
obliged, at the written request of the Company, to assign all its rights (other
than its existing rights to payments pursuant to Sections 3.1, 3.2 and 3.5) and
obligations hereunder to another bank or other entity nominated by the Company
with the approval of the Agent and willing to participate in the facility in
place of such Lender; provided that such other bank or entity satisfies all of
the requirements of this Agreement including, but not limited to, providing the
forms required by Sections 3.5(f) and 13.3.3. Notwithstanding any such
assignment, the obligations of the Company under Sections 3.1, 3.2, 3.5 and 10.6
shall survive any such assignment and be enforceable by such Lender.




Page 49



--------------------------------------------------------------------------------





Section 3.7    Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Ratable Advances under Section 2.9.2, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrowers (with a copy to the Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrowers in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though each Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate or Eurocurrency Bid Rate, as the case may be, applicable to
such Loan, whether in fact that is the case or not; provided, that such Lender
need not disclose any information that is confidential or to the extent
prohibited by law or regulation. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrowers of such written statement. The obligations of the
Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement. Notwithstanding any contrary
provision of this Article III, no Borrower shall be required to make any
payments to any Lender pursuant to Sections 3.1 or 3.2 with respect to periods
of time more than 90 days prior to the date upon which such Lender’s written
statement in accordance with the terms of this Section 3.7 is first delivered to
the applicable Borrower.


ARTICLE IV
CONDITIONS PRECEDENT


Section 4.1    Effectiveness. This Agreement shall not become effective until
the date on which the Company has furnished or caused to be furnished to the
Agent with sufficient copies for the Lenders:


(a)    Copy of a certificate of good standing of the Company certified by the
appropriate governmental officer in its jurisdiction of incorporation.


(b)    Copies, certified by the Secretary or Assistant Secretary of the Company,
of its restated certificate of incorporation, together with all amendments, of
its by‑laws and of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for any Lender) authorizing the
execution of the Loan Documents.


(c)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Company, which shall identify by name and title and bear the
signature of the officers of the Company authorized to sign the Loan Documents
and to make borrowings hereunder, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company.




Page 50



--------------------------------------------------------------------------------





(d)    A certificate, signed by the Financial Officer of the Company, stating
that on such date no Default or Unmatured Default has occurred and is
continuing.


(e)    A certificate, signed by the Financial Officer of the Company, stating
that on such date the representations and warranties contained in the Loan
Documents are true and correct in all material respects.


(f)    A written opinion of the Company counsel, addressed to each of the
Lenders, in substantially the form of Exhibit B-1 hereto.


(g)    Any Notes requested by a Lender pursuant to Section 2.12 payable to each
such requesting Lender.


(h)    The Agent shall have received evidence that all principal, interest, fees
and other amounts owing under the Existing Credit Agreement shall have been (or
shall substantially contemporaneously with the effectiveness hereof are being)
repaid in full (it being understood that such amounts may be repaid out of the
proceeds of Loans hereunder) and all commitments thereunder shall have been
terminated.


(i)    The Agent and Arranger shall have received all fees and other amounts due
and payable on or prior to the Execution Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Company hereunder.


(j)    (i) The Lenders shall have received, at least five days prior to the
Execution Date, all documentation and other information regarding the Borrowers
requested in connection with applicable “know your customer” rules and
regulations and Anti-Money Laundering Laws, including the USA Patriot Act, to
the extent requested by such Lender in writing of the Borrower at least 10 days
prior to the Execution Date and (ii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Execution Date, any Lender that has requested, in a written
notice to such Borrower at least 10 days prior to the Execution Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification.
(k)    Such other documents as any Lender or its counsel may have reasonably
requested.


Section 4.2    Initial Advance to Each Borrowing Subsidiary. No Lender shall be
required to make an Advance hereunder to a Borrowing Subsidiary unless the
Company has furnished or caused to be furnished to the Agent with sufficient
copies for the Lenders:


(a)    The Assumption Letter executed and delivered by such Borrowing Subsidiary
and containing the written consent of the Company at the foot thereof, as
contemplated by Section 2.18.


(b)    Copies of the articles or certificate of incorporation of such Borrowing
Subsidiary, together with all amendments, and a certificate of good standing,
each certified by the


Page 51



--------------------------------------------------------------------------------





appropriate governmental officer in its jurisdiction of incorporation, as well
as any other information required by Section 326 of the USA Patriot Act or
necessary for the Agent or any Lender to verify the identity of such Borrowing
Subsidiary as required by Section 326 of the USA Patriot Act.


(c)    Copies, certified by the Secretary or Assistant Secretary of the
Borrowing Subsidiary, of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for the Agent) approving
the Assumption Letter.


(d)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrowing Subsidiary, which shall identify by name and title
and bear the signature of the officers of such Borrowing Subsidiary authorized
to sign the Assumption Letter and the other documents to be executed and
delivered by such Borrowing Subsidiary hereunder, upon which certificate the
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Company.


(e)    An opinion of counsel to such Borrowing Subsidiary, substantially in the
form of Exhibit B-2 hereto.


(f)    Any Notes requested by a Lender pursuant to Section 2.12 payable to each
such requesting Lender.


Section 4.3    Each Advance. No Lender shall be required to make any Advance
(including, without limitation, the initial Advance hereunder), unless on the
applicable Borrowing Date:


(a)    Prior to and after giving effect to such Advance there exists no Default
or Unmatured Default.


(b)    The representations and warranties contained in the Loan Documents are
true and correct in all material respects as of such Borrowing Date (except (i)
for the representations and warranties set forth in Sections 5.5 and 5.7, which
relate solely to, and were true and correct in all material respects as of, the
date of this Agreement, (ii) such other representations and warranties which
expressly relate solely to, and were true and correct in all material respects
as of, an earlier date, and (iii) that any such representation and warranty
qualified by materiality or Material Adverse Effect is (or, as applicable, was)
true and correct in all respects as of the applicable date referred to above).


Each Ratable Borrowing Notice with respect to each such Ratable Advance and each
Competitive Bid Borrowing Notice with respect to each such Competitive Bid
Advance shall constitute a representation and warranty by the applicable
Borrower that the conditions contained in Section 4.3(a) and (b) have been
satisfied.




Page 52



--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Agent and the Lenders that:


Section 5.1    Corporate Existence and Standing. Each of the Company and its
Material Subsidiaries is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.


Section 5.2    Authorization and Validity. The Company has the corporate power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Company of
the Loan Documents and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents have
been duly executed and delivered by, and constitute legal, valid and binding
obligations of, the Company enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally, or by
general equitable principles.


Section 5.3    No Conflict; Government Consent. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any of its Material Subsidiaries or
the Company’s or any Material Subsidiary’s articles of incorporation or by‑laws
or the provisions of any indenture, instrument or agreement to which the Company
or any of its Material Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of
the Company or a Material Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, in any such case which violation, conflict,
default, creation or imposition could reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any subdivision thereof, is required to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, any of the Loan
Documents.


Section 5.4    Financial Statements. The December 31, 2018 financial statements
of the Company and its Consolidated Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of the Company and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.


Section 5.5    Material Adverse Change. Since December 31, 2018, there has been
no change in the business, Property, financial condition or results of
operations of the Company and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.


Page 53



--------------------------------------------------------------------------------





Section 5.6    Taxes. The Company and its Material Subsidiaries have filed all
United States federal income tax returns and all other material tax returns
which are required to be filed and have paid all Taxes due pursuant to said
returns or pursuant to any assessment received by the Company or any of its
Material Subsidiaries, except such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided. The United States
consolidated income tax returns of the Company and its Material Subsidiaries
have been audited by the Internal Revenue Service through the fiscal year ended
December 31, 2015. The charges, accruals and reserves on the books of the
Company and its Material Subsidiaries in respect of any Taxes or other
governmental charges are adequate.


Section 5.7    Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Material
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.


Section 5.8    Material Subsidiaries. An accurate listing of all of the
Subsidiaries of the Company is set forth on the Company’s most recent annual
report filed with the United States Securities and Exchange Commission on Form
10-K. All of the issued and outstanding shares of capital stock of the Material
Subsidiaries have been duly authorized and issued and are fully paid and
non‑assessable.


Section 5.9    ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations. The Company and all members of
the Controlled Group are in compliance with all applicable minimum funding
requirements with respect to all Single Employer Plans, and on an aggregate
basis, there are no Unfunded Liabilities which would reasonably be expected to
have a Material Adverse Effect. No Reportable Event has occurred with respect to
any Plan, neither the Company nor any other members of the Controlled Group has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to reorganize or terminate any Plan, in any such case which could
reasonably be expected to have a Material Adverse Effect.


Section 5.10    Full Disclosure.


(a)    The financial statements referred to in Section 5.4 do not, nor do any
other written statements furnished by the Company to the Agent or the Lenders in
connection with the negotiation of the Loan Documents taken as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading as of the dates thereof.


(b)    To the knowledge of the Borrowers, the information included in any
Beneficial Ownership Certification provided to any Lender in connection with
this Agreement is true and correct in all material respects as of the date of
delivery of such Beneficial Ownership Certification to such Lender.




Page 54



--------------------------------------------------------------------------------





Section 5.11    Title to Properties. The Company and each Material Subsidiary
has good and marketable title in fee simple (or its equivalent under applicable
law) to, or leasehold interest in, all the real property and has good title to
all the other property it purports to own or lease, including that reflected in
the balance sheet referred to in Section 5.4 (as supplanted by the most recent
balance sheet delivered pursuant to Section 6.1(a) or (b) hereof) except as sold
or otherwise disposed of in the ordinary course of business and except for Liens
disclosed in notes to the financial statements referred to in Section 5.4 (as
supplanted by the most recent financial statements delivered pursuant to Section
6.1(a) or (b) hereof) or, in each case, otherwise permitted by this Agreement.


Section 5.12    Patents and Trademarks. The Company and each Material Subsidiary
owns or possesses all patents, trademarks, trade names, service marks,
copyright, licenses and rights with respect to the foregoing necessary for the
present and planned future conduct of its business, without any known conflict
with the rights of others, except where the failure to own or possess such
rights or the conflict with the rights of others, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 5.13    No Defaults. No Default or Unmatured Default has occurred and is
continuing. Neither the Company nor any of its Subsidiaries is in default in the
payment of principal or interest on any Indebtedness in excess of $150,000,000
(or the Dollar Equivalent thereof of Indebtedness denominated in a currency
other than Dollars) in the aggregate or under any instrument or instruments or
agreements under and subject to which such Indebtedness has been issued, no
event has occurred and is continuing under the provisions of any such instrument
or agreement which with the lapse of time or the giving of notice, or both,
would constitute an event of default thereunder and the Company is not in
violation of any term of its articles of incorporation.


Section 5.14    Investment Company Act. Neither the Company nor any Subsidiary
is an “investment company” or an “affiliated person” thereof or an “affiliated
person” of such affiliated person as such terms are defined in the Investment
Company Act of 1940, as amended.


Section 5.15    Compliance with Environmental Laws. Neither the Company nor any
Subsidiary has notice or knowledge of any violation of any applicable Federal,
state, or local laws, statutes, rules, regulations or ordinances relating to
public health, safety or the environment, including, without limitation,
relating to releases, discharges, emissions or disposals to air, water, land or
ground water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls (PCB’s), asbestos or urea formaldehyde, to
the treatment, storage, disposal or management of hazardous substances
(including, without limitation, petroleum, crude oil or any fraction thereof, or
other hydrocarbons), pollutants or contaminants, to exposure to toxic, hazardous
or other controlled, prohibited or regulated substances which violation could
reasonably be expected to have a Material Adverse Effect. The total liability
arising out of any environmental matters, if adversely determined, would not
reasonably be expected to exceed a Substantial Portion.


Section 5.16    Regulations U and X. Margin stock (as defined in Regulations U
and X) constitutes less than 25% of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.




Page 55



--------------------------------------------------------------------------------





Section 5.17    Contingent Obligations. Other than any (a) liability incident to
any pending litigation, arbitration or proceedings and (b) contingent
obligations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any
Consolidated Subsidiary has contingent obligations not provided for or disclosed
in the financial statements referred to in Section 5.4.


Section 5.18    Anti-Corruption Laws, Etc. To the knowledge of the officers and
directors of the Company and its Affiliates, the Company and its Affiliates and
their respective directors, officers, employees, and agents are conducting their
business in compliance with Anti-Corruption Laws in all material respects and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. To the knowledge of the officers and
directors of the Company, neither the Company nor its Affiliates, nor their
respective directors, officers, employees, agents or representatives acting or
benefiting in any capacity in connection with this Agreement: (a) is a
Designated Person; (b) is a Person that is owned or controlled by one or more
Designated Persons; (c) is located, organized or resident in a Sanctioned
Country; or (d) is directly or indirectly engaged in, any dealings or
transactions in violation of any Sanctions.


Section 5.19    EEA Financial Institutions. No Borrower is an EEA Financial
Institution.


ARTICLE VI
COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


Section 6.1    Financial Reporting. The Company will maintain, for itself and
each Consolidated Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Agent, for distribution to the Lenders:


(a)    Within 90 days (or such earlier date that is 10 days after the
then-current filing deadline for the Company’s annual report on Form 10-K) after
the close of each of its fiscal years, an unqualified audit report certified by
independent certified public accountants, acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and the Consolidated Subsidiaries, including balance sheets as of the end
of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by a certificate of said
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.


(b)    Within 60 days (or such earlier date that is 5 days after the
then-current filing deadline for the Company’s quarterly report on Form 10-Q)
after the close of the first three quarterly periods of each of its fiscal
years, commencing with the fiscal quarter ending September 30, 2019, for itself
and the Consolidated Subsidiaries, unaudited balance sheets as at the close of
each such period and consolidated profit and loss and reconciliation of surplus
statements and a statement of


Page 56



--------------------------------------------------------------------------------





cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its Financial Officer.


(c)    Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit I hereto signed by its
Financial Officer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default exists, or
if any Default or Unmatured Default exists, stating the nature and status
thereof.


(d)    Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.


(e)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
of its Subsidiaries files with the Securities and Exchange Commission.


(f)    Such other information (including non‑financial information) as the Agent
or any Lender may from time to time reasonably request, including, without
limitation, information and documentation reasonably requested by the Agent or
any Lender as required to comply with applicable “know your customer” rules and
regulations and Anti-Money Laundering Laws, including the USA Patriot Act and
the Beneficial Ownership Regulation.


Section 6.2    Use of Proceeds. The Borrowers will use the proceeds of the
Advances made under this Agreement only for general corporate purposes
(including for Acquisitions) and to repay outstanding Advances or Notes. None of
the proceeds of the Advances shall be used in any manner which would violate or
cause any Lender to be in violation of Regulations T, U or X of the Board.


Section 6.3    Notice of Default. The Company will, and will cause each of its
Material Subsidiaries to, give prompt notice in writing to the Agent (for
distribution to the Lenders) of the occurrence of any Default or Unmatured
Default.


Section 6.4    Corporate Existence. The Company will, and will cause each
Material Subsidiary to, do all things necessary to remain duly incorporated,
validly existing and in good standing as a domestic corporation in its
jurisdiction of incorporation and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.


Section 6.5    Taxes. The Company will, and will cause each Material Subsidiary
to, pay when due all material Taxes, assessments and governmental charges and
levies upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.




Page 57



--------------------------------------------------------------------------------





Section 6.6    Insurance. The Company will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their Property in such amounts and covering such risks as is
consistent with sound business practice.


Section 6.7    Compliance with Laws. The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, which, if
violated, could reasonably be expected to have a Material Adverse Effect.


Section 6.8    Inspection. The Company will, and will cause each Material and
Borrowing Subsidiary to, permit the Agent and each Lender, by their respective
representatives and agents, to inspect any of the Properties, corporate books
and financial records of the Company and each such Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each such Subsidiary, and to discuss the affairs, finances and accounts of
the Company and each such Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
such Lender may designate, in each case, to the extent the Agent or such Lender
determines in good faith that such inspection and examination is necessary for
the Agent or such Lender to observe and monitor the Company’s or such
Subsidiary’s financial performance and financial condition and to assure the
Company’s or such Subsidiary’s compliance with its obligations under this
Agreement; provided that, after the occurrence and during the continuance of a
Default, the preceding references to “each Material and Borrowing Subsidiary”
and “such Subsidiary” shall be deemed to refer to each Subsidiary of the
Company, whether or not such Subsidiary is a Borrowing Subsidiary or a Material
Subsidiary; and provided, further, that, with respect to any Lender, such
inspection and examination shall be at such Lender’s sole expense unless a
Default has occurred and is continuing at the time of such inspection and
examination.


Section 6.9    Sale of Assets; Merger and Consolidation. The Company will not,
nor will it permit any Consolidated Subsidiary to, (x) sell, lease or otherwise
transfer, directly or indirectly, assets which, when aggregated with all other
such transfers during the term of this Agreement, would constitute more than 50%
of the consolidated assets of the Company and its Consolidated Subsidiaries as
of the date of this Agreement or (y) merge or consolidate with or into or enter
into any analogous reorganization or transaction with any other person, except:


(a)    Any Consolidated Subsidiary or other corporation may merge or consolidate
with the Company, provided that after giving effect to any such merger or
consolidation, (i) the Company shall be the continuing or surviving corporation
and (ii) no Default or Unmatured Default shall exist,


(b)    Any Consolidated Subsidiary may merge or consolidate with any other
Consolidated Subsidiary, and


(c)    Any other corporation may merge or consolidate with any Consolidated
Subsidiary, provided that after giving effect to any such merger or
consolidation, (i) the continuing or surviving corporation shall be a
Consolidated Subsidiary and (ii) no Default or Unmatured Default shall exist.


Page 58



--------------------------------------------------------------------------------





Section 6.10    Liens. The Company will not, nor will it permit any Consolidated
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any Consolidated Subsidiary, except:


(a)    Liens existing on the date of this Agreement securing Indebtedness
outstanding on the date of this Agreement;


(b)    any Lien existing on any Property of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event, provided that such Lien does not extend to or cover any Property
of the Company or any other Consolidated Subsidiary;


(c)    any Lien on any Property securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the cost of acquiring such Property,
provided that such Lien attaches to such Property concurrently with or within
120 days after the acquisition thereof and such Lien does not extend to or cover
any Property of the Company or any Consolidated Subsidiary other than the
Property then being acquired;


(d)    any Lien on any Property of any other corporation existing at the time
such corporation is merged or consolidated with or into the Company or a
Consolidated Subsidiary and not created in contemplation of such event, provided
that such Lien does not extend to or cover any Property of the Company or any
Consolidated Subsidiary other than the Property of such other corporation;


(e)    any Lien existing on any Property prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition, provided that such Lien does not extend to or cover any Property of
the Company or any Consolidated Subsidiary other than the Property then being
acquired;


(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section 6.10, provided that such Indebtedness is not increased
and is not secured by any additional Property;


(g)    Liens incidental to the conduct of its business or the ownership of its
Property which (i) do not secure Indebtedness and (ii) do not in the aggregate
materially detract from the value of its Property or materially impair the use
thereof in the operation of its business;


(h)    Liens incurred in connection with the sale by the Company or any of its
Subsidiaries of accounts receivable, provided that such Liens do not encumber
any Property other than such accounts receivable sold; and


(i)    Liens not otherwise permitted by the foregoing clauses of this
Section 6.10 securing Indebtedness in an aggregate principal amount at any time
outstanding not to exceed 3.5% of Consolidated Total Assets.




Page 59



--------------------------------------------------------------------------------





Section 6.11    Minimum Interest Coverage Ratio. Commencing with and including
its fiscal quarter ending December 31, 2019, the Company will not permit the
Interest Coverage Ratio as of the end of any fiscal quarter of the Company for
the four fiscal quarter period then ended to be less than 3.5 to 1.0.


Section 6.12    Anti-Corruption Laws, Etc. The Company shall not knowingly use
or permit any of its Affiliates to use, directly or indirectly, the proceeds of
credit extensions hereunder (a) for any purpose which would breach the U.K.
Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977 or
other similar legislation in other jurisdictions, (b) to fund, finance or
facilitate any activities, business or transaction of or with any individual or
entity, that, at the time of such funding, financing or facilitating, is the
subject of any Sanctions, or in any Sanctioned Country, in each case except to
the extent not in violation of applicable Sanctions, as such Sanctions are in
effect from time to time (deeming, for purposes of this clause (b), any
Sanctions applicable to the Company to be applicable to any Borrowing
Subsidiary), or (c) in any other manner that will result in the violation of any
applicable Sanctions by any Lender. The Company shall not knowingly use or
permit any of its Affiliates to use funds or assets obtained directly or
indirectly from transactions in violation of applicable Sanctions, as such
Sanctions Lists or Sanctions are in effect from time to time, to pay or repay
any amount owing to any Lender under any Loan Document. The Company shall use
its best efforts to ensure that the Company and each of its Affiliates will
conduct its business in compliance with Anti-Corruption Laws. The Company shall
ensure that the Company and each of its Affiliates will (a) maintain policies
and procedures designed to promote and achieve compliance with Anti-Corruption
Laws and (b) have appropriate controls and safeguards in place designed to
prevent any proceeds from any extension of credit hereunder from being used
contrary to the representations and undertakings of the Company set forth
herein.


ARTICLE VII
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1    Any representation or warranty made or deemed made under Article V by the
Company or any Subsidiary to the Lenders or the Agent under or in connection
with this Agreement or any certificate or other document delivered in connection
with this Agreement or any other Loan Document shall be materially false on the
date as of which made or deemed made.


7.2    (a) Nonpayment of principal of any Loan when due, or (b) nonpayment of
interest upon any Loan or of any Commitment Fee or other obligations under any
of the Loan Documents within five days after the same becomes due.


7.3    The breach by the Company or any other Borrower, as applicable, of any of
the terms or provisions of Sections 6.2, 6.3, 6.9, 6.10 and 6.11.


7.4    The breach by the Company or any other Borrower, as applicable (other
than a breach which constitutes a Default under Section 7.1, 7.2 or 7.3), of any
of the terms or provisions of this


Page 60



--------------------------------------------------------------------------------





Agreement which is not remedied within thirty days after written notice from the
Agent or any Lender.


7.5    Failure of the Company or any of its Subsidiaries to pay Indebtedness in
an aggregate amount equal to or greater than $150,000,000 (or the Dollar
Equivalent thereof of Indebtedness denominated in a currency other than Dollars)
when due; or the default by the Company or any of its Subsidiaries in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, or any other event shall
occur or condition exist, the effect of which is to cause, or to permit the
holder or holders of such Indebtedness to cause, Indebtedness in such aggregate
amount to become due prior to its stated maturity; or Indebtedness in such
aggregate amount of the Company or any of its Subsidiaries shall be declared to
be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the stated maturity thereof.


7.6    Any Borrower or any Material Subsidiary shall (a) have an order for
relief entered with respect to it under any bankruptcy, insolvency or other
similar law as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) fail to pay, or admit in writing its inability to pay,
its debts generally as they become due, (d) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (e) institute any proceeding seeking an order for relief under any
bankruptcy, insolvency or other similar law as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or (f)
have its board of directors (or any committee thereof) adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in this
Section 7.6.


7.7    Without the application, approval or consent of any Borrower or any
Material Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary or any
Substantial Portion of the Property of any such Person, or a proceeding
described in Section 7.6(d) shall be instituted against any Borrower or any
Material Subsidiary and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.


7.8    The Company or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $100,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith.


7.9    The Company or any other member of the Controlled Group shall not be in
compliance with the minimum funding standards applicable to any Single Employer
Plan, the Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate an amount which would reasonably be expected to have a Material
Adverse Effect, or any Reportable Event shall occur in connection with any Plan
which could reasonably be expected to have a Material Adverse Effect.


Page 61



--------------------------------------------------------------------------------





7.10    The Company or any of its Subsidiaries shall be the subject of any
proceeding or proceedings pertaining to the release by the Company or any of its
Subsidiaries, or any other Person of any toxic or hazardous waste or substance
into the environment, or to any violation of any federal, state or local
environmental, health or safety law or regulation, which if adversely determined
could reasonably be expected to result in total liability to the Company or any
of its Subsidiaries, in the aggregate, in excess of a Substantial Portion.


7.11    The obligations of the Company under Article IX hereof shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any of such obligations, or the
Company shall deny that it has any further liability under such Article IX, and
shall give notice to such effect.


7.12    A Change in Control shall occur.


ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


Section 8.1    Acceleration. If any Default described in Section 7.6 or 7.7
occurs with respect to the Company or any of its Material Subsidiaries, the
obligations of the Lenders to make Loans hereunder shall automatically terminate
and the Obligations of the Borrowers shall immediately become due and payable
without presentment, demand, protest or notice of any kind (all of which each
Borrower hereby expressly waives) or any other election or action on the part of
the Agent or any Lender. If any other Default occurs, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
of the Borrowers to be due and payable, or both, in either case upon written
notice to the Company and the applicable Borrower, whereupon the Obligations
shall become immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which each Borrower hereby expressly
waives.


If the Required Lenders (in their sole discretion) shall so direct, within 30
days after acceleration of the maturity of any or all of the Obligations or
termination of the obligations of the Lenders to make Loans to one or more of
the Borrowers hereunder as a result of any Default (other than any Default as
described in Section 7.6 or 7.7 with respect to any Company or any of its
Material Subsidiaries) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Agent shall, by notice
to the affected Borrower or Borrowers, rescind and annul such acceleration
and/or termination.


Section 8.2    Amendments. Subject to the provisions of Section 2.9.2(b) and
this Section 8.2, the Required Lenders (or the Agent with the consent in writing
of the Required Lenders) and the Company may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Company
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders
adversely affected thereby (or in the case of Sections 8.2(b), (d), (e) and (f),
all of the Lenders):




Page 62



--------------------------------------------------------------------------------





(a)    Extend the final maturity of any Loan (except as otherwise provided in
Section 2.6(d)) or forgive all or any portion of the principal amount thereof,
or reduce the rate or extend the time of payment of interest or fees thereon.


(b)    Reduce the percentage specified in the definition of Required Lenders.


(c)    Extend the Termination Date (except as otherwise provided in Section
2.6(d)) or increase the amount of the Commitment of any Lender hereunder (except
as otherwise provided in Section 2.6(c)).


(d)    Permit the Company to assign its rights under this Agreement.


(e)    Amend or modify Section 8.1, this Section 8.2 or Section 12.1 or 12.2.


(f)    Amend, modify or waive Article IX or release the Company from its
obligations thereunder.


(g)    Change the payment waterfall provisions of Section 2.21(b) or Section
8.4.


No amendment to Section 2.21 or of any provision of this Agreement relating to
the Agent shall be effective without the written consent of the Agent. The Agent
may waive payment of the fee required under Section 13.3.3 without obtaining the
consent of any other party to this Agreement. The consent of a Borrowing
Subsidiary shall not be required for any amendment to the Agreement or the
Notes, including without limitation one increasing the rate of interest on its
Note or decreasing the maturity thereof. Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Section 2.6(c) to be
delivered in connection with an increase of the Aggregate Commitment, this
Agreement shall be deemed amended without further action by any party to
reflect, as applicable, the new Lenders and their new Commitments and any
increase in the Commitment of any existing Lender. Notwithstanding the
foregoing, no amendment or amendment and restatement of this Agreement which is
in all other respects approved by the Lenders in accordance with this Section
8.2 shall require the consent or approval of any Lender (i) which immediately
after giving effect to such amendment or amendment and restatement, shall have
no Commitment or other obligation to maintain or extend credit under this
Agreement (as so amended or amended and restated) and (ii) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, shall have been paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees). From and after the
effectiveness of any such amendment or amendment and restatement, any such
Lender shall be deemed to no longer be a “Lender” hereunder or a party hereto;
provided, that any such Lender shall retain the benefit of indemnification and
other provisions hereof which, by the terms hereof would survive a termination
of this Agreement.


Notwithstanding anything to contrary set forth herein, if the Agent and the
Company acting together identify any ambiguity, omission, mistake, typographical
error or other defect in any provision of this Agreement or any other Loan
Document, then the Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,


Page 63



--------------------------------------------------------------------------------





typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement;
provided that the Agent shall post such amendment to the Lenders (which may be
posted to the approved Platform) reasonably promptly after the effectiveness
thereof.


Section 8.3    Preservation of Rights. No delay or omission of the Lenders or
the Agent to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Loan to any Borrower notwithstanding the existence of a Default
or the inability of such Borrower to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations have been
paid in full.


Section 8.9    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Agent by the Borrowers or the Required
Lenders, all payments received on account of the Obligations shall, subject to
Section 2.21, be applied by the Agent as follows:


(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Agent (including fees and
disbursements and other charges of counsel to the Agent payable under
Section 10.6 and amounts pursuant to Section 2.6(a)(ii) payable to the Agent in
its capacity as such);


(b)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts payable to the Lenders (including fees
and disbursements and other charges of counsel to the Lenders payable under
Section 10.6) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (b) payable to them;


(c)    third, to payment of that portion of the Obligations constituting charges
and interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;


(d)    fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;


(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Agent and the Lenders based upon the respective aggregate
amounts of all such Obligations owing to them in accordance with the respective
amounts thereof then due and payable; and




Page 64



--------------------------------------------------------------------------------





(f)    finally, the balance, if any, after all Obligations have been paid in
full, to the Borrowers or as otherwise required by law.


ARTICLE IX
GUARANTY


Section 9.1    Guaranty. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each
Borrowing Subsidiary, the Company hereby absolutely and unconditionally
guarantees prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future obligations of each Borrowing Subsidiary to the Agent, the Lenders
and any holder of a Note, or any of them, under or with respect to the Loan
Documents, whether for principal, interest, fees, expenses or otherwise
(collectively, the “Guaranteed Obligations”).


Section 9.2    Waivers. The Company waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Company further waives presentment, protest, notice of
notices delivered or demand made on any Borrowing Subsidiary or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Agent and the Lenders to sue the Borrowing
Subsidiary, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or any part
thereof, and provided further that if at any time any payment of any portion of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any of the
Borrowing Subsidiaries or otherwise, the Company’s obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had not been made and whether or not the Agent or the Lenders are in possession
of this guaranty. The Agent and the Lenders shall have no obligation to disclose
or discuss with the Company their assessments of the financial condition of the
Borrowing Subsidiaries.


Section 9.3    Guaranty Absolute. This guaranty is a guaranty of payment and not
of collection, is a primary obligation of the Company and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto or
with respect to any collateral; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral, any other guaranties with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Guaranteed Obligations,
any part thereof or


Page 65



--------------------------------------------------------------------------------





amounts which are not covered by this guaranty even though the Agent and the
Lenders might lawfully have elected to apply such payments to any part or all of
the Guaranteed Obligations or to amounts which are not covered by this guaranty;
(g) any change in the ownership of any Borrowing Subsidiary or the insolvency,
bankruptcy or any other change in the legal status of any Borrowing Subsidiary;
(h) the change in or the imposition of any law, order, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (i) the failure of the Company or any Borrowing Subsidiary to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
any Borrowing Subsidiary, or any other Person in connection herewith or an
unrelated transaction; or (k) any other circumstances, whether or not similar to
any of the foregoing, which could constitute a defense to a guarantor; all
whether or not the Company shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (k) of this paragraph.
It is agreed that the Company’s liability hereunder is several and independent
of any other guaranties or other obligations at any time in effect with respect
to the Guaranteed Obligations or any part thereof and that the Company’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non‑enforcement of any such other guaranties or other obligations
or any provision of any applicable law or regulation purporting to prohibit
payment by any Borrowing Subsidiary of the Guaranteed Obligations in the manner
agreed upon between the Borrowing Subsidiary and the Agent and the Lenders.


Section 9.4    Subrogation. The Company hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any Borrowing
Subsidiary arising out of or by reason of this guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Company unless and until the
Guaranteed Obligations are indefeasibly paid in full and any commitment to lend
under this Agreement and any other Loan Documents is terminated.


Section 9.5    Limitation on Obligations.


(a)    The provisions of this guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of the Company under this guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Company’s liability under this guaranty, then,
notwithstanding any other provision of this guaranty to the contrary, the amount
of such liability shall, without any further action by the Company, the Agent or
any Lender, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the Company’s “Maximum Liability”). This
Section 9.5 with respect to the Maximum Liability of the Company is intended
solely to preserve the rights of the Agent hereunder to the maximum extent not
subject to avoidance


Page 66



--------------------------------------------------------------------------------





under applicable law, and neither the Company nor any other person or entity
shall have any right or claim under this Section 9.5 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the Company
hereunder shall not be rendered voidable under applicable law.


(b)    The Company agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of the Company without impairing
this guaranty or affecting the rights and remedies of the Agent hereunder.
Nothing in this Section 9.5(b) shall be construed to increase the Company’s
obligations hereunder beyond its Maximum Liability.


Section 9.6    Acceleration. The Company agrees that, as between the Company on
the one hand, and the Lenders and the Agent, on the other hand, the obligations
of each Borrowing Subsidiary guaranteed under this Article IX may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 8.1 hereof for purposes of this Article IX,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Borrowing Subsidiary or otherwise)
preventing such declaration as against such Borrowing Subsidiary and that, in
the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by such Borrowing Subsidiary) shall forthwith
become due and payable by the Company for purposes of this Article IX.


Section 9.7    Termination Date. This guaranty shall continue in effect until
the date the Aggregate Commitment shall have been terminated or otherwise
expired in accordance with its terms and all of the Guaranteed Obligations have
been paid in full.


Section 9.8    Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to this Agreement, any Note or
any other Loan Document is essential. That currency or those currencies are also
the currency of account and payment under this guaranty. If the Company is
unable for any reason to effect payment of a specific currency (other than
Dollars) as required by the preceding sentence or if the Company defaults in the
payment when due of any payment of a specific currency (other than Dollars)
under this guaranty, the Agent may, at its option, require such payment to be
made to the Agent’s principal office in the equivalent amount in Dollars at the
Agent’s then current selling rate for electronic transfers of that currency to
the place or places where the Guaranteed Obligations were payable. In the event
that any payment, whether pursuant to a judgment or otherwise, does not result
in payment of the amount of currency due under this guaranty, upon conversion to
the currency of account and transfer to the place specified for payment, the
Agent and the Lenders shall have an independent cause of action against the
Company for the deficiency.


ARTICLE X
GENERAL PROVISIONS


Section 10.1    Survival of Representations. All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Loans herein contemplated.




Page 67



--------------------------------------------------------------------------------





Section 10.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


Section 10.3    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.


Section 10.4    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Agent and the Lenders and supersede
all prior agreements and understandings among the Borrowers, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 11.13.


Section 10.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.


Section 10.6    Expenses; Indemnification.
  
(a)    Each Borrower jointly and severally agrees to reimburse the Agent and the
Arranger for any reasonable costs and out‑of‑pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Agent) paid or
incurred by the Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. Each Borrower also jointly and severally
agrees to reimburse the Agent, the Arranger and the Lenders for any costs and
out‑of‑pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arranger and the Lenders) paid or incurred by the Agent, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents or any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work‑out” or any insolvency or
bankruptcy proceedings in respect of the Company.


(b)    Each Borrower hereby further jointly and severally agrees to indemnify
the Agent, the Arranger, each Lender, their respective affiliates, and each of
their directors, officers, employees, partners, advisors, representatives and
agents against all actual losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Agent, the Arranger, any
Lender or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other


Page 68



--------------------------------------------------------------------------------





Loan Documents, the transactions contemplated hereby, the direct or indirect
application or proposed application of the proceeds of any Loan hereunder (i)
except to the extent that they are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from: (x) the gross
negligence or willful misconduct of the party seeking indemnification or (y) a
claim brought by a Borrower against any indemnified person for breach in bad
faith of such Person’s material obligations under any Loan Document, and (ii)
except as provided in Section 3.5. The obligations of the Borrowers under this
Section 10.6 shall survive the termination of this Agreement. This
Section 10.6(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


(c)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16 or Section 11.8, then the Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Agent in its discretion.


Section 10.7    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.


Section 10.8    Accounting. Except as otherwise expressly provided herein, (a)
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles, except that any calculation or
determination which is to be made on a consolidated basis shall be made for the
Company and all of its Subsidiaries, including those Subsidiaries, if any, which
are not consolidated on the Company’s financial statements, and (b) if the
Company notifies the Agent that it is required to report under International
Financial Reporting Standards (“IFRS”), or has elected to do so through an
early-adoption policy, “Agreement Accounting Principles” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, (i) the Company cannot elect to report under U.S.
generally accepted accounting principles without the consent of the Required
Lenders and (ii) to the extent reasonably required by the Agent, the Company
shall reconcile the financial computation methods under IFRS and under
“Agreement Accounting Principles” immediately prior to the change to IFRS in a
manner reasonably acceptable to the Agent); provided that, if the Company
notifies the Agent that the Company requests an amendment (or if the Agent
notifies the Company that the Required Lenders request an amendment) to any
provision hereof to take account of the effect of any change occurring after the
date hereof in Agreement Accounting Principles or in the application thereof on
the operation of such provision (including the conversion to IFRS described
above), regardless of whether any such notice is given before or after such
change in Agreement Accounting Principles or in the application thereof, then
such provision shall be interpreted on the basis of Agreement Accounting
Principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall


Page 69



--------------------------------------------------------------------------------





be made, without giving effect to (x) any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary at “fair
value”, as defined therein, or (y) any change in GAAP after the Execution Date
that would require lease obligations that would be treated as operating leases
as of the date hereof to be classified and accounted for as Capitalized Lease
Obligations or otherwise reflected on any Borrower’s consolidated balance sheet
(which obligations shall continue to be excluded from the definition of
Indebtedness).


Section 10.9    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


Section 10.10    Nonliability of Lenders. The relationship between the Borrowers
on the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender. Neither the Agent, the Arranger nor any Lender
shall have any fiduciary responsibilities to any Borrower. Neither the Agent,
the Arranger nor any Lender undertakes any responsibility to any Borrower to
review or inform such Borrower of any matter in connection with any phase of
such Borrower’s business or operations. Each Borrower agrees that neither the
Agent, the Arranger nor any Lender shall have liability to such Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Agent, the Arranger nor any Lender shall have any liability with respect to, and
each Borrower hereby waives, releases and agrees not to sue for, any special,
punitive, indirect or consequential damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby. Neither the Agent, the Arranger nor any
Lender shall have any liability for any damages arising from the use by
unintended recipients of any information or other materials distributed by any
of them through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.


Section 10.11    Confidentiality. Each Lender agrees to maintain the
confidentiality of the Information (as defined below), except for disclosure (a)
to its Affiliates and to other Lenders and their respective Affiliates, (b) to
legal counsel, accountants, any agents or advisors of such Lender or such
Lender’s Affiliates, in each case, in connection with the administration of this
Agreement or the Loans, and other professional advisors to such Lender or to a
Transferee who know or are informed of the confidential nature of such
Information, (c) to regulatory officials, (d) to any Person as required by law,
regulation, or legal process, (e) to any Person in connection with any legal
proceeding to which such Lender is a party, (f) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors


Page 70



--------------------------------------------------------------------------------





to such counterparties, (g) permitted by Section 13.4, (h) to rating agencies if
requested or required by such agency in connection with a rating relating to the
Advances hereunder and (i) on a confidential basis to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Agreement. For the purposes of this Section,
“Information” means all information received from any Borrower relating to the
Borrowers or their business, other than any such information that is available
to the Agent or any Lender on a non-confidential basis prior to disclosure by
any Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.


Section 10.12    Material Non-Public Information.


(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 10.13    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board) for the repayment of the Loans provided for herein.


Section 10.14    Disclosure. Each Borrower and each Lender hereby acknowledge
and agree that JPMorgan and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any
Borrower and its Affiliates.


Section 10.15    USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act, it is required


Page 71



--------------------------------------------------------------------------------





to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the USA
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lender in order to assist the
Agent and the Lenders in maintaining compliance with applicable “know your
customer” and Anti-Money Laundering rules and regulations, including, without
limitation, the USA Patriot Act.


Section 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.


Section 10.17    No Fiduciary Duty. (a) The Borrowers acknowledge and agree that
neither the Agent nor any Lender will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and the
Agent and each Lender is acting solely in the capacity of an arm’s length
contractual counterparty to the Borrowers with respect to the Loan Documents and
the transactions contemplated herein and therein and not as a financial advisor
or a fiduciary to, or an agent of, the Borrowers or any other person. The
Borrowers agree that they will not assert any claim against the Agent or any
Lender based on an alleged breach of fiduciary duty by the Agent or any such
Lender in connection with this Agreement and the transactions contemplated
hereby. Additionally, the Borrowers acknowledge and agree that neither the Agent
nor any Lender is advising the Borrowers as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Borrowers
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation


Page 72



--------------------------------------------------------------------------------





and appraisal of the transactions contemplated herein or in the other Loan
Documents, and neither the Agent nor any Lender shall have responsibility or
liability to the Borrowers with respect thereto.


(b)    In addition, the Borrowers acknowledge and agree, and acknowledge their
Subsidiaries’ understanding, that the Agent, each Lender and their affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the
Borrowers may have conflicting interests regarding the transactions described
herein and otherwise. Neither the Agent nor any Lender will use confidential
information obtained from the Borrowers by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrowers
in connection with the performance by the Agent or such Lender of services for
other companies, and neither the Agent nor any Lender will furnish any such
information to other companies. The Borrowers also acknowledge that neither the
Agent nor any Lender has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to the Borrowers,
confidential information obtained from other companies.


Section 10.18    Existing Credit Agreement. The Company and those Lenders which
are also “Lenders” under the Existing Credit Agreement hereby acknowledge that
the Lenders hereunder constitute the “Required Lenders” under the Existing
Credit Agreement and agree that (a) contemporaneously with the effectiveness of
this Agreement pursuant to Section 4.1, all “Commitments” under the Existing
Credit Agreement shall be terminated and (b) all requirements under the Existing
Credit Agreement with respect to the giving of notice by the Company of its
intent to terminate such Commitments and to repay all Loans outstanding under
the Existing Credit Agreement as contemplated by Section 4.1(h) hereof shall be
deemed satisfied.


Section 10.19    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time a court of competent jurisdiction determines, in a
final determination, that the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.


Section 10.20    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such


Page 73



--------------------------------------------------------------------------------





Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


ARTICLE XI
THE AGENT


Section 11.1    Authorization and Action. Each of the Lenders hereby irrevocably
appoints the Agent as its agent and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.


The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.


The Agent shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Default or Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.2), and (c) except as expressly set forth herein, the Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers


Page 74



--------------------------------------------------------------------------------





or any of their Subsidiaries that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity. The Agent shall not
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.2) or in the absence of its own gross negligence or willful misconduct. The
Agent shall be deemed not to have knowledge of any Unmatured Default or Default
unless and until written notice thereof is given to the Agent by the Company or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.


The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article XI and Article X shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.


The Lenders agree to reimburse and indemnify the Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrowers for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (c) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between


Page 75



--------------------------------------------------------------------------------





the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this
paragraph, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this paragraph shall survive
payment of the Obligations and termination of this Agreement.


Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Company. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 10.6 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.


Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.


Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Lenders designated as the
Syndication Agent shall have no duties or responsibilities and such Lenders
shall not have or be deemed to have any fiduciary relationship with any other
Lender, and no implied responsibilities, duties or obligations shall be
construed to exist in this Agreement or any other Loan Document.


Page 76



--------------------------------------------------------------------------------





Section 11.2    Posting of Communications. (a) The Borrowers agree that the
Agent may, but shall not be obligated to, make any Communications available to
the Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Agent to be its
electronic transmission system (the “Approved Electronic Platform”).


(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Execution Date,
a user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
and each of the Borrowers acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the Agent
is not responsible for approving or vetting the representatives or contacts of
any Lender that are added to the Approved Electronic Platform, and that there
may be confidentiality and other risks associated with such distribution. Each
of the Lenders and each of the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.


(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE AGENT, ANY ARRANGER, THE SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Approved Electronic Platform.




Page 77



--------------------------------------------------------------------------------





(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s email address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such email address.


(e)    Each of the Lenders and each of the Borrowers agrees that the Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Agent’s generally applicable document retention procedures and policies.


(e)    Nothing herein shall prejudice the right of the Agent, any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.


Section 11.3    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers,
that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the


Page 78



--------------------------------------------------------------------------------





requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers,
that Agent is not a fiduciary with respect to the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).


(c)    The Agent, each Arranger and the Syndication Agent hereby informs the
Lenders that each such Person is not undertaking to provide investment advice or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


ARTICLE XII
SETOFF; RATABLE PAYMENTS


Section 12.1    Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.




Page 79



--------------------------------------------------------------------------------





Section 12.2    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
and in accordance with the express terms of this Agreement (including Section
2.9.2(a), 2.21, 3.1, 3.2, 3.4, 3.5, 13.2, 13.3, payments made to an
Non-Consenting Lender on its applicable Termination Date pursuant to Section
2.2.3 or payments of principal or interest on Competitive Bid Loans by any
Borrower at a time when no Default is continuing with respect to such Borrower)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders without recourse or warranty from the other Lenders except for the
representations and warranties set forth in the Assignment and Assumption
Agreement attached hereto as Exhibit G to the extent necessary so that after
such purchase each Lender will hold its ratable proportion of Loans. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made. If an amount to be setoff is to be applied to
Indebtedness of any Borrower to a Lender other than Indebtedness comprised of
Loans made by such Lender, such amount shall be applied ratably to such other
Indebtedness and to the Indebtedness comprised of the Loans. If any
participations are purchased pursuant to this Section 12.2 and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest.


ARTICLE XIII
BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS


Section 13.1    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns permitted hereby, except
that (a) no Borrower shall have the right to assign its rights or obligations
under the Loan Documents, without the prior written consent of each Lender, (b)
any assignment by any Lender must be made in compliance with Section 13.3 and
(c) any transfer of participating interests in the Loans must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.2.1. The parties to this Agreement acknowledge that
clause (b) of this Section 13.1 relates only to absolute assignments and does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or
central bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee, both of which are
expressly permitted; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 13.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any


Page 80



--------------------------------------------------------------------------------





Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.


Section 13.2    Participations.


13.2.1     Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities other than an Ineligible Institution
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrowers under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.


13.2.2     Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver specified in Sections 8.2(a) through (f) with respect to any Loan or
Commitment in which such Participant has an interest.


13.2.3     Benefit of Certain Provisions. Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3 (subject to the requirements and limitations therein, including the
requirements under Section 3.5(f) (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender)),
provided that (a) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrowers, except to the extent such
entitlement to receive a greater payment results


Page 81



--------------------------------------------------------------------------------





from a Change in Law that occurs after the Participant acquired the applicable
participation, (b) such Participant agrees to be subject to the provisions of
Section 3.6 as if it were an assignee under paragraph (b) of this Section and
(c) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of
Section 3.5(f) to the same extent as if it were a Lender. Each Lender that sells
a participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.6 with respect to any Participant.


13.2.4    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.


Section 13.3    Assignments.


13.3.1     Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities other than Ineligible Institutions (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit G or in such other form
as may be agreed to by the parties thereto. Each such assignment with respect to
a Purchaser which is not a Lender or an Affiliate of a Lender or an Approved
Fund shall either be in an amount equal to the entire applicable Commitment and
Loans of the assigning Lender or (unless each of the Company and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000;
provided, that (i) the foregoing consent of the Company shall not be required if
a Default has occurred and is continuing, and (ii) the Company shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within 10 Business Days after having received notice
thereof. The amount of the assignment shall be based on the Commitment or
outstanding Loans (if the Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.


13.3.2     Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided, that (i) the consent of the Company
shall not be required if a Default has occurred and is continuing, and (ii) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within 5 Business Days after


Page 82



--------------------------------------------------------------------------------





having received notice thereof. The consent of the Agent shall be required prior
to an assignment becoming effective unless (x) the Purchaser is a Lender or (y)
solely to the extent the assignor is a Person that was a Lender on the Execution
Date, the Purchaser is an Affiliate of such Lender or an Approved Fund. Any
consent required under this Section 13.3.2 shall not be unreasonably withheld or
delayed.


13.3.3     Effect; Effective Date. Upon (a) delivery to the Agent of an
assignment (or, to the extent applicable, an agreement incorporating such an
assignment by reference pursuant to a Platform as to which the Agent and the
parties to such assignment are participants), together with any consents
required by Sections 13.3.1 and 13.3.2, (b) payment of a $3,500 fee to the Agent
for processing such assignment (unless the Purchaser is an Affiliate of the
assigning Lender or such fee is waived by the Agent) and (c) the delivery by the
Purchaser to the Agent of an Administrative Questionnaire, such assignment shall
become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Loans
assigned to such Purchaser without any further consent or action by the
Borrowers, the Lenders or the Agent. In the case of an assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.3, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.


13.3.4     Register. The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). In the absence of manifest error, the entries in the Register
shall be conclusive, and the Borrowers, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice


Page 83



--------------------------------------------------------------------------------





to the contrary. The Register shall be available for inspection by the Company,
at any reasonable time and from time to time upon reasonable prior notice.


Section 13.4    Dissemination of Information. Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by an
agreement containing provisions at least as restrictive as those of
Section 10.11 of this Agreement.


Section 13.5    Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.


ARTICLE XIV
NOTICES; ELECTRONIC PLATFORMS


Section 14.1    Notices. Except as otherwise permitted by Section 2.13 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (a)
in the case of the Company or the Agent, at its address, facsimile number or
e-mail address set forth on the signature pages hereof, (b) in the case of any
Lender, at its address, facsimile number or e-mail address set forth below its
signature hereto or (c) in the case of any party, at such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to the Agent and the Company in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (x) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section 14.1 and confirmation of receipt is
received, (y) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (z) if
given by any other means, when delivered (or, in the case of electronic
transmission, received with notices and other communications sent to an e-mail
address deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement)), at the address
specified in this Section 14.1; provided that notices to the Agent under
Article II shall not be effective until received, and provided, further, that if
an electronic communication or facsimile is not sent during the normal business
hours of the recipient at its applicable location, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. References elsewhere in this Agreement to the
giving of notices by electronic mail shall be effective only to the extent that
the applicable Borrower, Lender or the Agent, as applicable, has agreed to
accept such notices in such manner pursuant to this Section 14.1.


Section 14.2    Change of Address. Any Borrower, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.




Page 84



--------------------------------------------------------------------------------





Section 14.3    Electronic Platforms. Notices and other communications to the
Lenders hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Agent and the applicable Lender. Unless the Agent otherwise
prescribes, notices or communications posted to an Internet or intranet website
shall be deemed received upon receipt by the intended recipient, at its e-mail
address as described in Section 14.1, of notification that such notice or
communication is available and identifying the website address therefor;
provided that if such notice, email or other communication is not sent during
the normal business hours of the recipient at its applicable location, such
notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.


ARTICLE XV
COUNTERPARTS


(a)    This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Agent and the
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.


(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the Illinois Electronic Commerce Security Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept Electronic Signatures in any form or format (other than
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the manually executed signature page) without its prior written consent.


ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


Section 16.1    CHOICE OF LAW. (a) THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL


Page 85



--------------------------------------------------------------------------------





BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT
LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ, BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


(b)    Each of the Lenders and the Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Agent by any Lender relating to this
Agreement, any other Loan Document or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of Illinois.


Section 16.2    CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL
OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY
CLAIMS BROUGHT AGAINST THE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL LIMIT THE RIGHT OF THE AGENT
OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE AGENT OR
ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS. EACH
BORROWER THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED
STATES HEREBY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
MATTER RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND SHALL PROVIDE
WRITTEN EVIDENCE OF SUCH APPOINTMENT OF COMPANY ON OR BEFORE THE DATE ON WHICH
IT BECOMES A BORROWER HEREUNDER.


Section 16.3    WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO,


Page 86



--------------------------------------------------------------------------------





OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


[Signature Pages Follow]






Page 87



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Lenders and the Agent have executed this
Agreement as of the date first above written.
ILLINOIS TOOL WORKS INC.
By: /s/ Michael M. Larsen
Title: Senior Vice President and Chief Financial Officer
By: /s/ David O. Livingston
Title: Vice President Business Development/Treasury


Address:
155 Harlem Avenue
Glenview, IL 60026-4075

Attention:
Michael M. Larsen

Title:
Senior Vice President and Chief Financial Officer

Telephone:
(847) 724‑7500

Facsimile:
(224) 661‑7402

E-mail Address:
mlarsen@itw.com





[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as Agent
By: /s/ James Shender
Title: Vice President


Address:
383 Madison Avenue

Floor 24
New York, New York 10179
Attention:
James Shender

Telephone:
(212) 270-4286

Facsimile:
(212) 270-5100

E-mail Address:
james.m.shender@jpmorgan.com






 


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender




/s/ Susan M. Olsen
By: Susan M. Olsen
Title: Vice President


Address:
388 Greenwich Street

New York, NY 10013
    
Attention: Susan Manuelle
Title: Managing Director
Telephone: (212) 816-0962
Facsimile: (646) 352-0751
E-mail Address: susan.k.manuelle@citi.com




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------







Commerzbank AG, New York Branch, as a Lender






By: /s/ Michael Ravelo
Name: Michael Ravelo
Title: Managing Director


By: /s/ John W. Deegan
Name: John W. Deegan
Title: Director


Address: 225 Liberty Street
32nd Floor
New York, NY 10281
    
Attention: Jack Deegan
Title: Director
Telephone: +1 212 266 7646
E-mail Address:
jack.deegan@commerzbank.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender






By: /s/ Matthew W. McLaurin
Title: Director


Address: 227 W Monroe St., Suite 1850,
Chicago, IL 60606
    
Attention: Matthew W. McLaurin    
Title: Director
Telephone: (312) 357-3920
Facsimile: (312) 357-3999
E-mail: matthew.w.mclaurin@us.hsbc.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






ING Bank N.V., Dublin Branch, as a Lender




/s/ Sean Hassett
By: Sean Hassett
Title: Director


/s/ Ciaran Dunne
By: Ciaran Dunne
Title: Director


Address: ING Bank N.V., Dublin Branch
Block 4 Dundrum Town Centre,
Sandyford Road
D16 A4W6
Ireland
    
Attention: Aidan McGeown    
Title: Transaction Manager
Telephone: 00353 1 638 4071
Facsimile: 00353 1 637 4050
E-mail: Aidan.McGeown@ING.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as a Lender






By: /s/ Donna DeMagistris
Title: Authorized Signatory


Address: 1251 Avenue of the Americas, New York, NY 10020
    
Attention: Donna DeMagistris    
Title: Authorized Signatory
Telephone: 212-282-3335
E-mail Address: donna.demagistris@mizuhogroup.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






SOCIETE GENERALE,
as a Lender






By: /s/ Kimberly Metzger
Kimberly Metzger
Title: Director


Address: 425 South Financial Place
Suite 2400
Chicago, IL 60605    
    
Attention:
Kimberly Metzger

Title:
Director

Telephone:
312-894-6235

E-mail Address: kimberly.metzger@sgcib.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






AUSTRALIA AND NEW ZEALND
BANKING GROUP LIMITED, as a Lender


/s/ Robert Grillo


By: Robert Grillo
Title: Director


Address:
277 Park Avenue, 31st Floor
New York, NY 10172
    
Attention:
Robert Grillo

Title:
Director

Telephone:
(212) 801-9846

Facsimile:    NA
E-mail Address: Robert.Grillo@anz.com    




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender






By: /s/ Sean Duggan
Title: Vice President


Address: 745 7th Avenue
New York, NY 10019
    
Attention: Sean Duggan
Title: Vice President
Telephone: (212) 526-7366
Facsimile: (646) 758-1438
E-mail Address: sean.duggan@barclays.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as a Lender


/s/ Travis Gehrke


By: Travis Gehrke
Title: Vice President


Address: 115 South LaSalle Street
19th Floor West
Chicago, Illinois 60603
    
Attention: Travis Gehrke
Title: Vice President
Telephone: 312-461-5748
Facsimile: 312-765-1136
E-mail Address: travis.gehrke@bmo.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender






By: /s/ Ryan Durkin
Title: Authorized Signatory
Name: Ryan Durkin    




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender




/s/ Lisa DeCristofaro
By: Lisa DeCristofaro
Title: SVP


Address: 50 S. LaSalle St.
Chicago, IL 60603    
Attention: Lisa DeCristofaro
Title: SVP
Telephone: 312-444-2336    
Facsimile:    
E-mail Address: lm79@ntrs.com




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/ Bradley Magnus
Title: Vice President


Address:
10 S. Wacker Dr., 22nd Floor

Chicago, IL 60606
    
Attention:
Bradley Magnus

Title:
Vice President

Telephone:
312-920-3568

Facsimile:    312-533-4783
E-mail Address: Bradley.Magnus@wellsfargo.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






BANK OF CHINA, CHICAGO BRANCH,
as a Lender






By: /s/ Kai Wu
Title: SVP


Address: 111 S. Wacker Drive, Suite #4800
Chicago, IL 60606    
    
Attention: Kai Wu
Title: SVP, Deputy Branch Manager
Telephone: (312)753-6713
Facsimile: (312)753-6721
E-mail Address: Kaiwu@bocusa.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






DANSKE BANK A/S, as a Lender





/s/ Merete Ryvald
By: Merete Ryvald
Title: Chief Loan Manager


/s/ Gert Carstens
By: Gert Carstens
Title: Senior Loan Manager


Address:
Danske Bank A/S
2-12 Holmens Kanal
DK-1092 Copenhagen K
Denmark
    
Attention: Christiaan Rudolf Barnard    
Title: Senior Banker
Telephone: +45 40 20 96 82
Facsimile: +45 45 13 88 19
E-mail Address: cbar@danskebank.dk


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






INTESA SANPAOLO S.P.A., NEW YORK BRANCH







By: /s/ Francesco Calcara
Name: Francesco Calcara
Title: VP-Senior Relationship Manager




By: /s/ Alessandro Toigo
Name: Alessandro Toigo
Title: Regional Business Manager
    




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender






By: /s/ James N. DeVries
James N. DeVries
Senior Vice President


Address:
190 S. LaSalle Street

MK-IL-SL9C
Chicago, IL 60603    
Attention:
Ronald W. Denno

Title:
Assistant Vice President

Telephone:
312-325-8913

Facsimile:    312-325-8754
E-mail Address: ronald.denno@usbank.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






Agricultural Bank of China Ltd., New York Branch, as a Lender




/s/ Nelson Chou
By: Nelson Chou
Title: Head of Corporate Banking


Address: 277 Park Ave, 30th Floor, New York, NY 10172
    
Attention: Wei Zhu
Title: Vice President
Telephone: 646 738 5263    
Facsimile: 646 738 5291
E-mail Address: zhuwei@abchinausa.com


[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






BANCO BILBAO VIZCAYA
ARGENTARIA,S.A. NEW YORK BRANCH, as a Lender






By: /s/ Brian Crowley
Name: Brian Crowley
Title: Managing Director


By: /s/ Miriam Trautmann
Name: Miriam Trautmann
Title: Senior Vice President
    




[Signature Page to Five Year Credit Agreement]



--------------------------------------------------------------------------------






SCHEDULE I
EUROCURRENCY PAYMENT OFFICES OF THE AGENT*
Currency
 
EuroCurrency Payment Office
All Agreed Currencies
 
JPMorgan Chase Bank, N.A.
 
 
 
 
 
Eurocurrency Payment Offices are to be designated by Agent at time of borrowing
or payment



*Accounts to be provided before payments made










Schedule I - 1



--------------------------------------------------------------------------------






SCHEDULE II


ILLINOIS TOOL WORKS INC.
Lenders’ Commitments
 
Lender
Commitment
Commitment Percentage
JPMorgan Chase Bank, N.A.
$205,000,000
8.2%
Citibank, N.A.
$205,000,000
8.2%
Commerzbank AG, New York Branch
$152,000,000
6.1%
HSBC Bank USA, N.A.
$152,000,000
6.1%
ING Bank N.V.
$152,000,000
6.1%
Mizuho Bank, Ltd.
$152,000,000
6.1%
Societe Generale
$152,000,000
6.1%
Australia and New Zealand Banking Group Limited
$135,000,000
5.4%
Barclays Bank PLC
$135,000,000
5.4%
BMO Harris Bank N.A.
$135,000,000
5.4%
Goldman Sachs Bank USA
$135,000,000
5.4%
The Northern Trust Company
$135,000,000
5.4%
Wells Fargo Bank, National Association
$135,000,000
5.4%
Bank of China, Chicago Branch
$100,000,000
4.0%
Danke Bank A/S
$100,000,000
4.0%
Intesa Sanpaolo S.p.A., New York Branch
$100,000,000
4.0%
U.S. Bank National Association
$100,000,000
4.0%
Agricultural Bank of China Ltd., New York Branch
$60,000,000
2.4%
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$60,000,000
2.4%
Total
$2,500,000,000
100.0%





Schedule II - 1



--------------------------------------------------------------------------------






SCHEDULE III


PRICING SCHEDULE

FIVE YEAR FACILITY
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
LIBOR Market Rate Spread (min/max)
0.25%/0.75%
0.25%/0.75%
0.375%/0.875%
0.50%/1.00%
0.625%/1.25%
Commitment Fee Rate
4.5 bps
5.0 bps
7.0 bps
9.0 bps
11.0 bps



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is Aa3 or better or the Company’s S&P Rating is AA- or better.


“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is A1 or
better or the Company’s S&P Rating is A+ or better.


“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is A2 or better or the Company’s S&P Rating is A or better.


“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is A3 or better or the Company’s S&P Rating is A- or
better.


“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV.


“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Company’s senior unsecured
long-term debt securities without third-party credit enhancement.


“Rating” means a Moody’s Rating or S&P Rating.


“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.


The LIBOR Market Rate Spread and the Commitment Fee Rate shall be determined in
accordance with the foregoing table based on the Company’s Status as determined
from its then-current Moody’s and S&P Ratings. The Rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Company has no Moody’s Rating and no S&P Rating,
Level V Status shall exist. If at any time a different credit rating is issued
by either Moody’s or S&P, then the higher of such credit ratings shall apply
(with the credit rating for Level I being the highest and the credit rating for
Level V being the lowest), unless there is a split in credit ratings of more
than one Level, in which case the Level that is one Level higher than the Level
of the lower credit rating shall apply.


Schedule III - 1